

Exhibit 10.1


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


NOVEMBER 20, 2009


among


EDUCATION REALTY OPERATING PARTNERSHIP, LP
AND CERTAIN OF ITS SUBSIDIARIES, as Borrower


and


The Lenders Party Hereto


and


KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent


REGIONS BANK


as Syndication Agent


PNC BANK, NATIONAL ASSOCIATION


as Documentation Agent

  


KEYBANC CAPITAL MARKETS and REGIONS CAPITAL MARKETS,
AS CO- BOOKRUNNERS AND CO-LEAD ARRANGERS

 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I Definitions
2
SECTION 1.01 Defined Terms
2
SECTION 1.02 Classification of Loans and Borrowings
20
SECTION 1.03 Terms Generally
20
SECTION 1.04 Accounting Terms; GAAP
20
   
ARTICLE II The Credits
21
SECTION 2.01 Commitments
21
SECTION 2.02 Loans and Borrowings.
21
SECTION 2.03 Requests for Revolving Borrowings
22
SECTION 2.04 Swingline.
22
SECTION 2.05 Letters of Credit.
24
SECTION 2.06 Funding of Borrowings.
28
SECTION 2.07 Interest Elections.
29
SECTION 2.08 Termination, Reduction and Increase of Commitments.
30
SECTION 2.09 Repayment of Loans; Evidence of Debt.
31
SECTION 2.10 Prepayment of Loans.
32
SECTION 2.11 Fees.
33
SECTION 2.12 Interest.
34
SECTION 2.13 Alternate Rate of Interest
35
SECTION 2.14 Increased Costs.
35
SECTION 2.15 Break Funding Payments
36
SECTION 2.16 Taxes.
37
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
38
SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
39
SECTION 2.19 Extension.
41
   
ARTICLE III Representations and Warranties
42
SECTION 3.01 Organization; Powers
42
SECTION 3.02 Authorization; Enforceability
42
SECTION 3.03 Governmental Approvals; No Conflicts
42
SECTION 3.04 Financial Condition; No Material Adverse Change.
43
SECTION 3.05 Properties.
43
SECTION 3.06 Intellectual Property
45
SECTION 3.07 Litigation and Environmental Matters.
45
SECTION 3.08 Compliance with Laws and Agreements
47
SECTION 3.09 Investment and Holding Company Status
47
SECTION 3.10 Taxes
47
SECTION 3.11 ERISA
47
SECTION 3.12 Disclosure
47
SECTION 3.13 Insurance
48
SECTION 3.14 Margin Regulations
48



i

--------------------------------------------------------------------------------




SECTION 3.15 Subsidiaries; REIT Qualification
48
   
ARTICLE IV Conditions
48
SECTION 4.01 Effective Date
48
SECTION 4.02 Each Credit Event
49
   
ARTICLE V Affirmative Covenants
50
SECTION 5.01 Financial Statements; Ratings Change and Other Information
50
SECTION 5.02 Financial Tests
51
SECTION 5.03 Notices of Material Events
52
SECTION 5.04 Existence; Conduct of Business
52
SECTION 5.05 Payment of Obligations
52
SECTION 5.06 Maintenance of Properties; Insurance.
53
SECTION 5.07 Books and Records; Inspection Rights.
54
SECTION 5.08 Compliance with Laws
54
SECTION 5.09 Use of Proceeds and Letters of Credit
54
SECTION 5.10 Fiscal Year
55
SECTION 5.11 Environmental Matters.
55
SECTION 5.12 Property Pool.
56
SECTION 5.13 Further Assurances
57
SECTION 5.14 Partial Releases
58
SECTION 5.15 Parent Covenants
58
   
ARTICLE VI Negative Covenants
59
SECTION 6.01 Sale/Leaseback
59
SECTION 6.02 Liens
59
SECTION 6.03 Fundamental Changes
60
SECTION 6.04 Investments, Loans, Advances and Acquisitions
60
SECTION 6.05 Hedging Agreements
61
SECTION 6.06 Restricted Payments
61
SECTION 6.07 Transactions with Affiliates
62
SECTION 6.08 Parent Negative Covenants
62
SECTION 6.09 Restrictive Agreements
62
SECTION 6.10 Indebtedness
62
   
ARTICLE VII Events of Default
63
   
ARTICLE VIII The Administrative Agent
66
   
ARTICLE IX Miscellaneous
68
SECTION 9.01 Notices
68
SECTION 9.02 Waivers; Amendments.
68
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
70
SECTION 9.04 Successors and Assigns.
71
SECTION 9.05 Survival
74
SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.
74



ii

--------------------------------------------------------------------------------




SECTION 9.07 Severability
76
SECTION 9.08 Right of Setoff
76
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
76
SECTION 9.10 WAIVER OF JURY TRIAL
77
SECTION 9.11 Headings
77
SECTION 9.12 Confidentiality
77
SECTION 9.13 Interest Rate Limitation
78
SECTION 9.14 USA PATRIOT Act
78



 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES:


Schedule 2.01 – Commitments
Schedule 3.05(f) – Earthquake or Seismic Area
Schedule 3.07 – ADA Disclosure
Schedule 3.15 – Subsidiaries
Schedule 5.12 – Pool
Schedule 6.02 — Existing Liens



EXHIBITS:


Exhibit A — Form of Assignment and Acceptance
Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Guaranty
Exhibit D – Form of Note
Exhibit E – Form of Borrowing Request/Interest Rate Election
Exhibit F – Joinder Agreement

 
iv

--------------------------------------------------------------------------------

 


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT
CERTAIN AMENDED AND RESTATED CREDIT AGREEMENT  DATED MARCH 30, 2006 (AS SAME WAS
AMENDED FROM TIME TO TIME, THE "ORIGINAL CREDIT AGREEMENT"), ENTERED INTO
BETWEEN EDUCATION REALTY OPERATING PARTNERSHIP, LP
AND CERTAIN OF ITS SUBSIDIARIES, AS BORROWER, KEYBANK NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT, COMMERRZBANK AG NEW YORK BRANCH
AND
UBS SECURITIES LLC
AS CO-SYNDICATION AGENTS, KEYBANC CAPITAL MARKETS,
AS SOLE BOOKRUNNER AND LEAD ARRANGER, ALLIED IRISH BANKS, P.L.C. AS
DOCUMENTATION AGENT, AND THE VARIOUS LENDERS PARTY THERETO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of
November 20, 2009, among


EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership,
EDR Athens I, LLC, a Delaware limited liability company,
EDR Tallahassee I, LLC, a Delaware limited liability company,
EDR Oxford, LLC, a Delaware limited liability company,
EDR Tallahassee Limited Partnership, a Delaware limited partnership,
EDR Lawrence Limited Partnership, a Delaware limited partnership,
the LENDERS party hereto,
KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,
REGIONS BANK, as Syndication Agent,
PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent, and
KEYBANC CAPITAL MARKETS and REGIONS CAPITAL MARKETS, as Co- Bookrunners and
Co-Lead Arrangers
 
The parties hereto agree as follows:
 
WHEREAS, the Borrower, KeyBank National Association and the other parties
referenced above (the "Original Lenders") entered into the Original Credit
Agreement wherein loans and other financial accommodations were extended to the
Borrower; and
 
WHEREAS, certain of the Original Lenders have assigned their interests in under
the Original Credit Agreement to KeyBank National Association; and

 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrower, KeyBank, National Association, as the Administrative
Agent and the Lenders which have not been replaced, together with certain new
Lenders party hereto, desire to modify, amend and restate the Original Credit
Agreement as provided herein.
 
ARTICLE I

 
Definitions
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day,  (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the then applicable Adjusted
LIBO Rate for one month interest periods, plus 1.00% per annum.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, as the case may be, the applicable rate per annum set forth
below under the

 
- 2 -

--------------------------------------------------------------------------------

 

caption “ABR Spread” or “Eurodollar Spread,” as the case may be, based upon the
Total Leverage Ratio applicable on such date:


Total Leverage Ratio
 
ABR
Spread
   
Eurodollar
Spread
 
Category 1
<50%
    2.00 %     3.00 %
Category 2
>50% but <55%
    2.25 %     3.25 %
Category 3
>55%
    2.50 %     3.50 %



Each change in the Applicable Rate shall apply during the period commencing on
the date of the most recent Compliance Certificate delivered to the
Administrative Agent and ending on the date of receipt of the next Compliance
Certificate pursuant to Section 5.01(c).  If a Compliance Certificate is not
delivered to the Administrative Agent in accordance with Section 5.01(c) the
Applicable Rate shall be deemed to be in Category 3 until the required
Compliance Certificate is delivered to the Administrative Agent.
 
“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties by an appraiser satisfactory to the Administrative Agent.  Each
Appraisal must comply with all Legal Requirements and, unless specifically
provided to the contrary in this Agreement, must be in form and substance
satisfactory to the Administrative Agent.
 
“Appraised Value” means the value of Real Property, as set forth in the
Appraisal for such Real Property.
 
“Approved Fund” has the meaning set forth in Section 9.04(b).
 
“Assets Under Development” means all Real Property, or phases thereof, that is
under construction or development as an income-producing project in a diligent
manner and in accordance with industry standard construction schedules, but for
which a certificate of occupancy has not been issued.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 
- 3 -

--------------------------------------------------------------------------------

 
 
“Borrower” means, collectively, Education Realty Operating Partnership, LP, a
Delaware limited partnership, EDR Athens I, LLC, a Delaware limited liability
company, EDR Tallahassee I, LLC, a Delaware limited liability company, EDR
Oxford, LLC, a Delaware limited liability company, EDR Tallahassee Limited
Partnership, a Delaware limited partnership, and EDR Lawrence Limited
Partnership, a Delaware limited partnership, and any other Person who from time
to time becomes a “Borrower” as required by Section 5.12.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof, the aggregate of the following calculated for each Mortgaged
Property in the Pool:  the lesser of (a) sixty percent (60%) of the Pool Value;
or (b) the loan amount which would produce a debt service coverage ratio
(defined as the Net Operating Income for the Pool divided by the annual
principal and interest payments that would be required on a loan for such amount
based on a thirty (30) year amortization and an interest rate equal to seven and
one half percent (7.5%) per annum) of 1.40:1.00.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
 
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
(a) the aggregate number of beds available for lease in each Real Property
parcel owned by Borrower or any Subsidiary measured as of the last day of each
of the immediately preceding four (4) calendar quarters and averaged, multiplied
by (b) $125.00.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than thirty percent (30%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii)

 
- 4 -

--------------------------------------------------------------------------------

 

appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Parent by any Person or group.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04.  The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$95,000,000.00.
 
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation.  “Controlling” and “Controlled” have meanings
correlative thereto.
 
“Credit Party” means each Borrower and each Guarantor.
 
“Current Survey” shall mean the boundary survey of each of the Mortgaged
Properties that is more particularly described on Schedule 1.01 hereto.
 
“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed and security
agreement covering the Mortgaged Properties.

 
- 5 -

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
 “Delinquent Lender” means any Lender that shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its pro rata share of any Loans, draws
under a Letter of  Credit, Swingline Loan participations, expenses or setoff and
such failure is not cured within five (5) days of receipt from the
Administrative Agent of written notice thereof.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus or minus (c) to the extent included in
the determination of net income, any extraordinary losses or gains resulting
from sales or payment of Indebtedness, and (d) as approved by the Administrative
Agent, such approval not to be unreasonably withheld, any extraordinary,
non-recurring expenses associated with any financing, merger, acquisition,
divestiture, or other capital transaction, in each case, as determined on a
consolidated basis in accordance with GAAP, and including (without duplication)
the Equity Percentage of EBITDA for the Borrower’s Unconsolidated
Affiliates.  If EBITDA is calculated over a period of less than four (4)
quarters which includes the month of August, then the average EBITDA for the
months in the calculation period other than August will be substituted for the
August EBITDA.
 
“EDR” means Education Realty Operating Partnership, LP, a Delaware limited
partnership.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Ground Lease” shall mean a lease meeting the following requirements:
(a) a remaining term (including renewal options exercisable at lessee’s sole
option) of at least forty (40) years, (b) may be transferred and/or assigned by
lessee without landlord’s consent and (c) the Administrative Agent has
determined that the ground lease is financeable in that it contains customary
lender protection provisions and provides or allows for, without further consent
from the landlord, (i) notice and right to cure to lessee’s lender, (ii) a
pledge and mortgage of the leasehold interest, (iii) recognition of a
foreclosure of the leasehold interest including no prohibition on entering into
a new lease with the lender, and (iv) no right of landlord to terminate the
lease without consent of lessee’s lender.
 
“Environmental Assessment” shall mean a written assessment and report ordered by
the Administrative Agent as to the status of any Mortgaged Properties regarding
compliance with any Legal Requirements related to environmental matters.  Each
Environmental Assessment must comply with all Legal Requirements.
 
“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental

 
- 6 -

--------------------------------------------------------------------------------

 

Authority or any other Person for personal injury (including sickness, disease
or death), tangible or intangible property damage, damage to the environment,
nuisance, pollution, contamination or other adverse effects on the environment,
or for fines, penalties or restriction, resulting from or based upon (i) the
existence, or the continuation of the existence, of a Release (including,
without limitation, sudden or non-sudden accidental or non-accidental Releases)
of, or exposure to, any Hazardous Material, or other Release in, into or onto
the environment (including, without limitation, the air, soil, surface water or
groundwater) at, in, by, from or related to any property owned, operated or
leased by the Borrower or any of its Subsidiaries or any activities or
operations thereof; (ii) the environmental aspects of the transportation,
storage, treatment or disposal of Hazardous Materials in connection with any
property owned, operated or leased by the Borrower or any of its Subsidiaries or
their operations or facilities; or (iii) the violation, or alleged violation, of
any Environmental Laws or Environmental Permits of or from any Governmental
Authority relating to environmental matters connected with any property owned,
leased or operated by the Borrower or any of its Subsidiaries.
 
“Environmental Indemnity” means, collectively, each Environmental Risk Agreement
of even date herewith executed by the Borrower and Guarantor and delivered to
the Administrative Agent, together with each Environmental Risk Agreement
hereafter executed with respect to any of the Mortgaged Properties.
 
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §  136
et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §  6901
et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251 et
seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to the
extent the same relates to any Hazardous Materials), and the Oil Pollution Act
of 1990, 33 U.S.C. §  2701 et seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

 
- 7 -

--------------------------------------------------------------------------------

 

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
 
“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in

 
- 8 -

--------------------------------------------------------------------------------

 

which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 2.16(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(a).
 
“Extension Request” has the meaning set forth in Section 2.19.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer or the chief accounting
officer of the Borrower.
 
“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall require, duly authorized by the
Borrower to give notice of and to perfect or continue perfection of the Lenders'
security interest in all Collateral.
 
“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of the
Parent’s Adjusted EBITDA and the Borrower's Adjusted EBITDA for the immediately
preceding four (4) calendar quarters (or the period between the Measurement Date
and the calculation date, if shorter); to (b) all of the principal due and
payable (excluding principal due at maturity) and principal paid on the Parent’s
Indebtedness and on the Borrower’s Indebtedness (including scheduled payments on
Capital Lease Obligations), plus all of the Parent’s and the Borrower’s Interest
Expense, plus the aggregate of all cash dividends payable on the preferred stock
of the Parent or any of its Subsidiaries, in each case for the period used to
calculate Adjusted EBITDA, all of the foregoing calculated without duplication.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Funds From Operations” shall mean net income of the Borrower determined in
accordance with GAAP, plus depreciation and amortization; provided, that there
shall not be included in such calculation any gain or loss from debt
restructuring and sales of property or, as

 
- 9 -

--------------------------------------------------------------------------------

 

approved by the Administrative Agent, such approval not to be unreasonably
withheld, any extraordinary, non-recurring expenses associated with any
financing, merger, acquisition, divestiture, or other capital
transaction.  Funds From Operations will be calculated for the four (4) calendar
quarters immediately preceding the date of the calculation.  Funds From
Operations shall be calculated on a consolidated basis, and including (without
duplication) the Equity Percentage of Funds From Operations for the Borrower’s
Unconsolidated Affiliates.
 
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.
 
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 
- 10 -

--------------------------------------------------------------------------------

 

“Historical Value” shall mean the purchase price of Real Property (including
improvements) and ordinary related purchase transaction costs, plus the cost of
subsequent capital improvements (including construction costs for property under
construction or development) made by the Borrower, less any provision for
losses, all determined in accordance with GAAP.  If the Real Property is
purchased as a part of a group of properties, the Historical Value shall be
calculated based upon a pro rata allocation of the aggregate purchase price by
the Borrower based on net operating income of such property, and consistent with
GAAP.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (k) all
obligations contingent or otherwise, of such Person with respect to any Hedging
Agreements (calculated on a mark-to-market basis as of the reporting date), and
(l) payments received in consideration of sale of an ownership interest in
Borrower when the interest so sold is determined, and the date of delivery is,
more than one (1) month after receipt of such payment and only to the extent
that the obligation to deliver such interest is not payable solely in such
interest of such Person.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Indebtedness shall be calculated on a consolidated basis
in accordance with GAAP, and including (without duplication) the Equity
Percentage of Indebtedness for the Borrower’s Unconsolidated Affiliates.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Coverage Ratio” shall mean the ratio of (a) the sum of the Parent’s
EBITDA and the Borrower's EBITDA for the immediately preceding four (4) calendar
quarters (or the period between the Measurement Date and the calculation date,
if shorter) to (b) all of the Parent’s and the Borrower's Interest Expense for
the period used to calculate EBITDA.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 
- 11 -

--------------------------------------------------------------------------------

 

“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower’s Unconsolidated Affiliates.
 
“Interest Payment Date” means the first Business Day of each calendar month.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (b)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
 
“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i).  The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“KeyBank” means KeyBank, National Association, in its individual capacity.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.  Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

 
- 12 -

--------------------------------------------------------------------------------

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of  (a) two percent (2%) per annum, or (b) the rate
appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Financing Statements, the Environmental Indemnity, and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Management Company” means the manager of the Real Property owned by EDR or a
Subsidiary of EDR.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of Mortgaged Properties, and the
Guarantor, taken as a whole, or (ii) any owner of a Mortgaged Property, (b) the
ability of any of the Credit Parties to perform their obligations under the Loan
Documents or (c) the rights of or benefits available to the Administrative Agent
or the Lenders under the Loan Documents.

 
- 13 -

--------------------------------------------------------------------------------

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the other Credit Parties in an aggregate principal
amount exceeding $10,000,000.
 
“Maturity Date” means November 20, 2012 , as the same may be extended in
accordance with Section 2.19.
 
“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the aggregate Commitments or (b) the aggregate Borrowing Base
Availability.
 
“Maximum Rate” shall have the meaning set forth in Section 9.13.
 
“Measurement Date” means September 30, 2009.
 
“Mortgaged Properties” means the Real Property described on Schedule 5.12
attached hereto and together with any additional property, whether now existing
or hereafter acquired, which is or is to become subject to the Liens of a Deed
of Trust in accordance with this Agreement.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, including early lease termination penalties to the
extent no new tenant is in place and allocated over the applicable remaining
term (but excluding (i) security or other deposits, and (ii) other income of a
non-recurring nature) during the determination period, less (b) an amount equal
to all costs and expenses (excluding Interest Expense, any expenditures that are
capitalized in accordance with GAAP, non-cash expenses such as depreciation and
amortization, and as approved by the Administrative Agent, such approval not to
be unreasonably withheld, any extraordinary, non-recurring expenses associated
with any financing, merger, acquisition, divestiture, or other capital
transaction) incurred as a result of, or in connection with, or properly
allocated to, the operation or leasing of such property during the determination
period; provided, however, that the amount for the expenses for the management
of a property included in clause (b) above shall be set at three percent (3%) of
(I) the amount provided in clause (a) above, less (II) a bad debt
allowance.  Net Operating Income shall be calculated based on the immediately
preceding four (4) calendar quarters unless the Real Property has not been owned
by the Borrower or its Subsidiaries for four (4) calendar quarters, in which
event (i) Net Operating Income shall be calculated for the period of ownership,
and annualized, and (ii) if the period of ownership includes the month of
August, the Net Operating Income for August will be disregarded in the
annualization calculation.  Net Operating Income shall be calculated on a

 
- 14 -

--------------------------------------------------------------------------------

 

consolidated basis in accordance with GAAP, and including (without duplication)
the Equity Percentage of Net Operating Income for the Borrower’s Unconsolidated
Affiliates.
 
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.
 
“Parent” means Education Realty Trust, Inc., a Maryland corporation and the
parent of EDR.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
 
(b)           pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
 
(c)           deposits to secure the performance of bids, trade contracts,
purchase, construction or sales contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;
 
(d)           the Title Instruments, Liens and other matters described in the
Title Insurance Policy;
 
(e)           uniform commercial code protective filings with respect to
personal property leased to the Borrower or any Subsidiary; and
 
(f)           landlords’ liens for rent not yet due and payable;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.
 
“Permitted Investments” means:

 
- 15 -

--------------------------------------------------------------------------------

 

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b)       investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having an investment grade credit rating on the date
of acquisition;
 
(c)       investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)       fully collateralized repurchase agreements with a term of not more
than 90 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)        investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pool” has the meaning set forth in Section 5.12.
 
“Pool Value” means, as to each property in the Pool, (a) for Real Property that
has been owned by the Borrower for less than twelve (12) months, the lesser of
(i) the “as is” Appraised Value of such property, and (ii) the Historical Value
of such property, and (b) thereafter and for all other Real Property, the “as
is” Appraised Value of such property.  For any property owned by Borrower for
less than 12 months, Borrower may request Agent order an updated “as is”
appraisal at the end of such period for the purpose of determining its Pool
Value.  During the initial Term, if requested by Required Lenders, Agent shall
have the right to order updated appraisals of the Pool properties for the
purpose of determining Pool Value no more frequently than once annually and
twice during the initial Term.  Agent shall have the right to order updated
appraisals in connection with a requested extension of the Facility.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 

 
- 16 -

--------------------------------------------------------------------------------

 

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Person), together with all equipment, furniture, materials, supplies
and personal property now or hereafter located at or used in connection with the
land and all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by any Person.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
 
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
 
“Required Lenders” means, at any time, Lenders that are not Delinquent Lenders
having Revolving Credit Exposures and unused Commitments representing at least
66-2/3% of the sum of the total Revolving Credit Exposures and unused
Commitments at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such ownership interests in the Borrower or any option, warrant or other
right to acquire any such shares of capital stock of the Borrower.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such

 
- 17 -

--------------------------------------------------------------------------------

 

reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.  EDR is a
Subsidiary of the Parent.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation) less (1) all intangibles and (2) all liabilities (including
contingent and indirect liabilities), all determined in accordance with
GAAP.  The term "intangibles" shall include, without limitation, (i) deferred
charges, and (ii)  the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, trade names, goodwill, treasury stock,
experimental or organizational expenses and other like intangibles.  The term
"liabilities" shall include, without limitation, (i) Indebtedness secured by
Liens on Property of the Person with respect to which Tangible Net Worth is
being computed whether or not such Person is liable for the payment thereof,
(ii) deferred liabilities, and (iii) Capital Lease Obligations.  Tangible Net
Worth shall be calculated on a consolidated basis in accordance with GAAP.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if

 
- 18 -

--------------------------------------------------------------------------------

 

 any) which impose restrictive covenants, easements, rights-of-way or other
encumbrances on all or any part of the Mortgaged Properties.
 
“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate Revolving Loan Commitment,
issued in favor of the Administrative Agent by a title insurance company
satisfactory to the Administrative Agent and insuring that title to the
Mortgaged Properties is vested in Borrower, free and clear of any Lien,
objection, exception or requirement, and that each Deed of Trust creates a valid
first and prior lien on all the Mortgaged Properties, subject only to the
Permitted Encumbrances and such other exceptions as may be approved in writing
by the Administrative Agent.  The Title Insurance Policy shall include such
provisions or endorsements as necessary to provide coverage on a revolving
credit basis.
 
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s and its Subsidiaries’ Real Property, plus (b) the
amount of any cash and cash equivalents, excluding tenant security and other
restricted deposits of the Borrower and its Subsidiaries.  Total Asset Value
shall be calculated on a consolidated basis in accordance with GAAP.
 
“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Borrower’s Indebtedness plus the Parent’s Indebtedness to (b) Total
Asset Value.
 
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.
 
“Value” means the sum of the following:
 
(a)        for Real Property that is not in the Pool and that Borrower or a
Subsidiary of Borrower has owned for all of the immediately preceding four (4)
calendar quarters, the result of dividing (i) the aggregate Net Operating Income
of the subject property based on the immediately preceding four (4) calendar
quarters, by (ii) eight percent (8.00%); plus
 
(b)        for Real Property that is not in the Pool and that Borrower or a
Subsidiary of Borrower has not owned for all of the immediately preceding four
(4) calendar quarters, the Historical Value of the subject property; plus
 
- 19 -

--------------------------------------------------------------------------------


 
(c)        for Real Property that is in the Pool, the aggregate Pool Value; plus
 
(d)        for Real Property that is Assets Under Development or undeveloped
land, the Historical Value of the subject property.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  All references to the Borrower shall be deemed to be
references to all Persons constituting the Borrower or each of them (whichever
the context requires) and the obligations of such Persons under this Agreement
and the other Loan Documents shall be joint and several as they relate to the
Borrower.
 
SECTION 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before
 
- 20 -

--------------------------------------------------------------------------------


 
such change shall have become effective until  such notice shall have been
withdrawn or such provision  amended in accordance herewith.
 
ARTICLE II

 
The Credits
 
SECTION 2.01 Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender's Revolving Credit Exposure exceeding such Lender's
Commitment or (ii) the sum of the total Revolving Credit Exposures exceeding the
total Maximum Loan Available Amount; provided however, that no Lender shall be
obligated to make a Revolving Loan in excess of such Lender’s Applicable
Percentage of the difference between the Maximum Loan Available Amount and the
Revolving Credit Exposure.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02 Loans and Borrowings.
 
(a)        Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
 
(b)        Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c)        At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000,
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $1,000,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding.

 
- 21 -

--------------------------------------------------------------------------------

 

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
SECTION 2.03 Requests for Revolving Borrowings.  To request a Revolving
Borrowing, EDR (on behalf of the Borrower) shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 12:00 noon, Boston, Massachusetts time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 noon, Boston, Massachusetts time, one Business Day before the
date of the proposed Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Boston, Massachusetts
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
of Exhibit E attached hereto and hereby made a part hereof and signed by EDR, on
behalf of the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)           the location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month's duration, in the case of a Eurodollar
Borrowing.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04 Swingline.
 
(a)        Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000.00  or (ii) the sum of the
total Revolving Credit Exposures exceeding the

 
- 22 -

--------------------------------------------------------------------------------

 

total Maximum Loan Available Amount; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)        To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., Boston, Massachusetts time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the general deposit account of the Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 4:00 p.m., Boston, Massachusetts time, on the requested date of such
Swingline Loan.
 
The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., Boston, Massachusetts time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, within two (2) Business Days after receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender's Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever, provided no Lender shall be required to acquire a
participation in a Swingline Loan to the extent same would result in such
Lender's Revolving Credit Exposure exceeding such Lender's Commitment.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear, in each instance in

 
- 23 -

--------------------------------------------------------------------------------

 

accordance with Section 2.17(a); provided that any such payment so remitted
shall be repaid to the Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
 
SECTION 2.05 Letters of Credit.
 
(a)        General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time prior to thirty (30) days before the termination
of the Availability Period.  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  The Administrative Agent shall remit a copy of
such request to the Lenders.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank's standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$10,000,000, (ii) the total Revolving Credit Exposures shall not exceed the
total Maximum Loan Available Amount, and (iii) the face amount of the subject
Letter of Credit shall not be less than $100,000.  The Issuing Bank shall have
no obligation to issue a Letter of Credit if a default of any Lender’s
obligations to fund any amount under this Agreement exists or any Lender is at
such time a Delinquent Lender hereunder, unless the Issuing Bank has entered
into satisfactory arrangements with the Borrower or such Lender to eliminate the
Issuing Bank’s risk with respect to such Lender (with cash collateral pledged to
the Issuing Bank in the amount of such defaulting or Delinquent Lender’s pro
rata portion of the Letter of Credit being deemed satisfactory).

 
- 24 -

--------------------------------------------------------------------------------

 

(c)        Expiration Date.  Each Letter of Credit shall expire not later than
the close of business on the date that is thirty (30) days prior to the Maturity
Date.
 
(d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender's Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no Lender
shall be required to acquire a participation in a Letter of Credit to the extent
same would result in such Lender's Revolving Credit Exposure exceeding such
Lender's Commitment.
 
(e)        Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Boston, Massachusetts time, on the Business Day that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Boston, Massachusetts time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender's Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the

 
- 25 -

--------------------------------------------------------------------------------

 

Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)         Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank, the Issuing Bank shall be deemed to
have exercised care in each such determination.  In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any information to the
contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

 
- 26 -

--------------------------------------------------------------------------------

 

(g)        Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h)        Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
(i)         Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower

 
- 27 -

--------------------------------------------------------------------------------

 

described in clause (g) or (h) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement,
provided that, to the extent such obligations are owed to Lenders, such
application shall be on a pro rata basis.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
 
SECTION 2.06 Funding of Borrowings.
 
(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Boston, Massachusetts time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
 
(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined

 
- 28 -

--------------------------------------------------------------------------------

 

by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
 
SECTION 2.07 Interest Elections.
 
(a)        Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Loans, which may
not be converted or continued.
 
(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of a Borrowing Request (with proper election made for an
interest rate election only) and signed by the Borrower.
 
(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 
- 29 -

--------------------------------------------------------------------------------

 

(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
 
(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.08 Termination, Reduction and Increase of Commitments.
 
(a)        Unless previously terminated by the Administrative Agent or Borrower
in accordance with this Agreement, the Commitments shall terminate on the
Maturity Date.
 
(b)        The Borrower may only reduce the Commitments without the prior
written consent of the Administrative Agent and all of the Lenders in the
following circumstances:  the Borrower may from time to time prior to November
20, 2012 reduce the Commitments, provided that each reduction in the Commitments
shall be in an amount that is at least $5,000,000 and an integral multiple of
$500,000, and the total Commitments may not be reduced to less than $37,500,000
unless the Commitments are reduced to zero and terminated.  The Borrower shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10, the total Revolving Credit
Exposures would exceed the Maximum Loan Available Amount as reduced.  After any
reduction in the Commitments, the Borrower’s option to increase the Commitments
provided in Section 2.08(d) shall terminate.
 
(c)        The Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.08(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be
irrevocable.  Any reduction of the Commitments shall be permanent.

 
- 30 -

--------------------------------------------------------------------------------

 

 Each reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
 
(d)        So long as the Borrower is not then in Default, and the Borrower has
not previously decreased the Commitments under Section 2.08(b), the Borrower
may, prior to November 20, 2011, request that the Commitments be increased, so
long as (a) each increase is in a minimum amount of $10,000,000.00 and an
integral multiple of $5,000,000 (or such smaller amounts as the Administrative
Agent may approve), (b) the Borrower has not previously reduced the Commitments,
and (c) the aggregate Commitments do not exceed $150,000,000.00 (the “Maximum
Commitment”).  If the Borrower requests that the total Commitments be increased,
the Administrative Agent shall use its best efforts to obtain increased or
additional commitments up to the Maximum Commitment, and to do so the
Administrative Agent may obtain additional lenders of its choice (and approved
by Borrower, such approval not to be unreasonably withheld or delayed), and
without the necessity of approval from any of the Lenders.  The Borrower and
each other Credit Party shall execute an amendment to this Agreement, additional
Notes and other documents as the Administrative Agent may reasonably require to
evidence the increase of the Commitments, the addition of new projects as
Mortgaged Properties, if applicable, and the admission of additional Persons as
Lenders, if necessary.
 
SECTION 2.09 Repayment of Loans; Evidence of Debt.
 
(a)        The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) subject to Section
2.04, to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is five (5) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.  At the request of each
Lender, the Loans made by such Lender shall be evidenced by a Note payable to
such Lender in the amount of such Lender’s Commitment.
 
(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

 
- 31 -

--------------------------------------------------------------------------------

 

(d)        The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
SECTION 2.10 Prepayment of Loans.
 
(a)        The Borrower shall have the right at any time and from time to time
to prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to Section
2.15, if applicable.
 
(b)        The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Boston,
Massachusetts time, one Business Day before the date of prepayment, or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, Boston,
Massachusetts time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid.  Promptly following receipt of
any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.   Each partial prepayment of
any Revolving Borrowing shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.  Each prepayment of a Revolving Borrowing
shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.
 
(c)        In connection with the prepayment of any Loan prior to the expiration
of the Interest Period applicable thereto, the Borrower shall also pay any
applicable expenses pursuant to Section 2.15.
 
(d)        Amounts to be applied to the prepayment of Loans pursuant to any of
the preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans.  Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
 
(e)        If at any time the total Revolving Credit Exposure of the Lenders
exceeds the then effective Maximum Loan Available Amount, the Borrower shall
prepay the Loans in an amount equal to such excess within one (1) Business Day
after such occurrence.

 
- 32 -

--------------------------------------------------------------------------------

 

SECTION 2.11 Fees.
 
(a)        The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at .40% per annum on
the average daily unused amount of the Commitment of such Lender during the
period from and including the date of this Agreement to, but excluding, the date
on which such Commitment terminates.  Facility fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
 
(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate provided for
Eurodollar Revolving Loans on the average daily amount of such Lender's LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender's Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, in the amount of 0.125% of the face
amount of each Letter of Credit (but not less than $500.00 for each Letter of
Credit).  Participation fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the date of this Agreement; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
the date on which the Commitments terminate shall be payable on
demand.  Fronting fees shall be payable in full in advance on the date of the
issuance, or renewal or extension of each Letter of Credit, and are not
refundable. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c)        The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

 
- 33 -

--------------------------------------------------------------------------------

 

(e)        In the event that the Maturity Date is extended in accordance with
the terms of Section 2.19, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender an extension fee equal to 0.50% of the
aggregate Commitments on the first effective day of the extension.
 
SECTION 2.12 Interest.
 
(a)        The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the lesser of (x) the Alternate Base Rate plus the
Applicable Rate, or (y) the Maximum Rate.
 
(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate, or (b) the Maximum Rate.
 
(c)        Notwithstanding the foregoing, (A) if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate, or (ii) in the
case of any other amount, the lesser of (x) 4% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate; and
(B) after the occurrence of any Event of Default, at the option of the
Administrative Agent, or if the Administrative Agent is directed in writing by
the Required Lenders to do so, the Loan shall bear interest at a rate per annum
equal to the lesser of (x) 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (y) the Maximum Rate.
 
(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
 
(e)        All interest hereunder shall be computed on the basis of a year of
360 days and twelve (12) 30-day months, and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 
- 34 -

--------------------------------------------------------------------------------

 

SECTION 2.13 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)        the Administrative Agent is advised by the Required Lenders that (i)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
 
SECTION 2.14 Increased Costs.
 
(a)       If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition (other than one relating to Excluded Taxes) affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 
- 35 -

--------------------------------------------------------------------------------

 
 
(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or the Issuing Bank's right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.15 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.10(b)),
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for

 
- 36 -

--------------------------------------------------------------------------------

 

the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.16 Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 
- 37 -

--------------------------------------------------------------------------------

 
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
 
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 p.m., Boston, Massachusetts time, on the date when due,
in immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 225 Franklin Street,
Boston, Massachusetts, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto. If the Administrative Agent receives a payment for the
account of a Lender prior to 1:00 p.m., Boston, Massachusetts time, such payment
must be delivered to the Lender on the same day and if it is not so delivered
due to the fault of the Administrative Agent, the Administrative Agent shall pay
to the Lender entitled to the payment interest thereon for each day after
payment should have been received by the Lender pursuant hereto until the Lender
receives payment, at the Federal Funds Effective Rate.  If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its

 
- 38 -

--------------------------------------------------------------------------------

 

Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered,  such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
 
(a)           Each Lender and the Issuing Bank will notify the Borrower of any
event occurring after the date of this Agreement which will entitle such Person
to compensation

 
- 39 -

--------------------------------------------------------------------------------

 

pursuant to Sections 2.12 and 2.14 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation, provided that
such Person shall not be liable for the failure to provide such notice.  If any
Lender or the Issuing Bank requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any such Person or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender or the Issuing Bank shall use reasonable efforts to avoid or
minimize the amounts payable, including, without limitation, the designation of
a different lending office for funding or booking its Loans and Letters of
Credit hereunder or the assignment of its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the Issuing Bank, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender or the Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the Issuing Bank.  The Borrower hereby agrees to pay all reasonable
and documented costs and expenses incurred by any Lender or the Issuing Bank in
connection with any such designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 
- 40 -

--------------------------------------------------------------------------------

 
 
SECTION 2.19 Extension.
 
(a)           Subject to the provisions of this Section, the Borrower may extend
the Maturity Date of the Revolving Loans one (1) time for one (1) year by giving
written request therefor (the “Extension Request”) to the Administrative Agent
(who shall promptly forward such request to each Lender) of the Borrower’s
desire to extend such term, at least sixty (60), but no more than one hundred
twenty (120), days prior to the Maturity Date.
 
(b)          If the Maturity Date is extended, all of the other terms and
conditions of this Agreement and the other Loan Documents (including interest
payment dates) shall remain in full force and effect and unmodified, except as
expressly provided for herein.  The extension of the Maturity Date is subject to
the satisfaction of each of the following additional conditions:
 
(i)           The representations and warranties of each Credit Party set forth
in this Agreement or any other Loan Document to which such Credit Party is a
signatory shall be true and correct in all material respects on the date that
the Extension Request is given to the Administrative Agent and on the first day
of the extension (except to the extent such representations and warranties
relate to a specified date);
 
(ii)          no Default or Event of Default has occurred and is continuing on
the date on which the Borrower gives the Administrative Agent the Extension
Request or on the first day of the extension;
 
(iii)         the Borrower shall be in compliance with all of the financial
covenants set forth in Article V hereof both on the date on which the Extension
Request is given to the Administrative Agent and on the first day of the
extension;
 
(iv)         the Borrower shall have paid to the Administrative Agent all
amounts then due and payable to any of the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents, including the extension fee
described in Section 2.11(f) hereof;
 
(v)          the Borrower shall pay for any and all reasonable out-of-pocket
costs and expenses, including, reasonable attorneys’ fees and disbursements,
incurred by the Administrative Agent in connection with or arising out of the
extension of the Maturity Date;
 
(vi)         no change in the business, assets, management, operations or
financial condition of any Credit Party shall have occurred since the most
recent funding of any Loan, which change, in the judgment of the Administrative
Agent, will have or is reasonably likely to have a Material Adverse Effect;
 
(vii)        the Borrower shall execute and deliver to Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of

 
- 41 -

--------------------------------------------------------------------------------

 

counsel, Title Insurance Policy endorsements, reports, or amendments to the Loan
Documents as the Administrative Agent shall reasonably request regarding the
Credit Parties as shall be necessary to effect such extension; and
 
(viii)       a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Credit Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
 
SECTION 3.01 Organization; Powers.  Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
SECTION 3.02 Authorization; Enforceability.  The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action.  This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any
Credit Party or any of the Borrower’s Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party or any of the Borrower’s Subsidiaries, except
pursuant to the Deed of Trust.

 
- 42 -

--------------------------------------------------------------------------------

 
 
SECTION 3.04 Financial Condition; No Material Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders financial
statements (i) as of and for the fiscal year ended December 31, 2008 and the
fiscal quarter ended June 30, 2009, reported on by Deloitte & Touche, LLP,
independent public accountants, for the predecessor entities for EDR, EDR Athens
I, LLC, EDR Tallahassee I, LLC, and EDR Oxford, LLC, and (ii) combined
statements of certain revenues and expenses for the fiscal quarter and the
portion of the fiscal year ended June 30, 2009, for the predecessor entities for
EDR Tallahassee Limited Partnership and EDR Lawrence Limited Partnership.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
 
(b)           Since September 30, 2009, no event has occurred which could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.05 Properties.
 
(a)           Subject to Liens permitted by Section 6.02, each of the Borrower
and its Subsidiaries has title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to the Borrower’s business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(c)           All components of all improvements included within the Real
Property owned or leased, as lessee, by any Credit Party, including, without
limitation, the roofs and structural elements thereof and the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, sewer, waste
water, storm water, paving and parking equipment, systems and facilities
included therein, are in good working order and repair, subject to such
exceptions which are not reasonably likely to have, in the aggregate, a Material
Adverse Effect.  All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Real Property owned or leased by any Credit Party are
installed and operating and are sufficient to enable the Real Property to
continue to be used and operated in the manner currently being used and
operated, and no Credit Party has any knowledge of any factor or condition that
reasonably could be expected to result in the termination or material impairment
of the furnishing thereof, subject to such exceptions which are not likely to

 
- 43 -

--------------------------------------------------------------------------------

 

have, in the aggregate, a Material Adverse Effect.  No improvement or portion
thereof is dependent for its access, operation or utility on any land, building
or other improvement not included in the Real Property owned or leased by the
Borrower or its Subsidiaries, other than for access provided pursuant to a
recorded easement or other right of way establishing the right of such access
subject to such exceptions which are not likely to have, in the aggregate, a
Material Adverse Effect.
 
(d)           All franchises, licenses, authorizations, rights of use,
governmental approvals and permits (including all certificates of occupancy and
building permits) required to have been issued by Governmental Authority to
enable all Real Property owned or leased by Borrower or any of its Subsidiaries
to be operated as then being operated have been lawfully issued and are in full
force and effect, other than those which the failure to obtain in the aggregate
could not be reasonably expected to have a Material Adverse Effect.  No Credit
Party is in violation of the terms or conditions of any such franchises,
licenses, authorizations, rights of use, governmental approvals and permits,
which violation would reasonably be expected to have a Material Adverse Effect.
 
(e)           None of the Credit Parties has received any notice or has any
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking at any such owned or leased Real Property or of any sale or other
disposition of any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.
 
(f)           Except for events or conditions not reasonably likely to have, in
the aggregate, a Material Adverse Effect, (i) no portion of any Real Property
owned or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
 
(g)           There are no Persons operating or managing any Real Property other
than the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent.  To Borrower’s knowledge, except as disclosed on
the Current Survey no improvement or portion thereof, or any other part of any
Real Property, is dependent for its access, operation or utility on any land,
building or other improvement not included in the Real Property owned or leased
by the Borrower or its Subsidiaries, other than for access provided pursuant to
a recorded easement or other right of way establishing the right of such access.

 
- 44 -

--------------------------------------------------------------------------------

 
 
SECTION 3.06 Intellectual Property.  To the knowledge of each Credit Party, such
Credit Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of each Credit Party, there are no material slogans or
other advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property, and no
claim or litigation regarding any slogan or advertising device, project,
process, method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.07 Litigation and Environmental Matters.
 
(a)           Except as set forth in Schedule 3.07 attached hereto, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Credit Party or any of the Borrower’s Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.
 
(b)          Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect :
 
(i)           to the knowledge of the Credit Parties, all Real Property leased
or owned by Borrower or any of its Subsidiaries is free from contamination by
any Hazardous Material, except to the extent such contamination could not
reasonably be expected to cause a Material Adverse Effect;
 
(ii)          to the knowledge of the Credit Parties, the operations of Borrower
and its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
 
(iii)         neither the Borrower nor any of its Subsidiaries have known
liabilities with respect to Hazardous Materials and, to the knowledge of each
Credit Party, no facts or circumstances exist which could reasonably be expected
to give rise to liabilities with respect to Hazardous Materials, in either case,
except to the extent such liabilities could not reasonably be expected to have a
Material Adverse Effect;
 
(iv)         (A) the Borrower and its Subsidiaries and all Real Property owned
or leased by Borrower or its Subsidiaries have all Environmental Permits

 
- 45 -

--------------------------------------------------------------------------------

 

necessary for the operations at such Real Property and are in compliance with
such Environmental Permits; (B) there are no legal proceedings pending nor, to
the knowledge of any Credit Party, threatened to revoke, or alleging the
violation of, such Environmental Permits; and (C) none of the Credit Parties
have received any notice from any source to the effect that there is lacking any
Environmental Permit required in connection with the current use or operation of
any such properties, in each case, except to the extent the nonobtainment or
loss of an Environmental Permit could not reasonably be expected to have a
Material Adverse Effect;
 
(v)          neither the Real Property currently leased or owned by Borrower nor
any of its Subsidiaries, nor, to the knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;
 
(vi)         none of the Credit Parties are subject to any pending legal
proceeding alleging the violation of any Environmental Law nor, to the knowledge
of each Credit Party, are any such proceedings threatened, in either case,
except to the extent any such proceedings could not reasonably be expected to
have a Material Adverse Effect;
 
(vii)        neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of each Credit Party, any predecessor of any Credit Party, nor to the
knowledge of each Credit Party, any owner of Real Property leased by Borrower or
any of its Subsidiaries, have filed any notice under federal, state or local,
territorial or foreign law indicating past or present treatment, storage, or
disposal of or reporting a Release of Hazardous Material into the environment,
in each case, except to the extent such Release of Hazardous Material could not
reasonably be expected to have a Material Adverse Effect;
 
(viii)       none of the operations of the Borrower or any of its Subsidiaries
or, to the knowledge of each Credit Party, of any owner of premises currently
leased by  Borrower or any of its Subsidiaries or of any tenant of premises
currently leased from Borrower or any of its Subsidiaries, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental

 
- 46 -

--------------------------------------------------------------------------------

 

Laws, except to the extent the same could not reasonably be expected to have a
Material Adverse Effect; and
 
(ix)          to the knowledge of the Credit Parties, there is not now, nor has
there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Real Property leased or owned by Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or (D)
any radioactive substances other than naturally occurring radioactive material.
 
SECTION 3.08 Compliance with Laws and Agreements.  Each of the Credit Parties is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.
 
SECTION 3.09 Investment and Holding Company Status.  Neither any of the Credit
Parties nor any of the Borrower’s Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
 
SECTION 3.10 Taxes.  Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.11 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The Borrower does not have any Plans as of
the date hereof.  As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.
 
SECTION 3.12 Disclosure.  The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Confidential Information
Memorandum dated September, 2009 prepared by the Administrative Agent in

 
- 47 -

--------------------------------------------------------------------------------

 

conjunction with the Borrower, nor any of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
SECTION 3.13 Insurance.  Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of Borrower and its Subsidiaries, specifying
for each such policy and program, (i) the amount thereof, (ii) the risks insured
against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof and (v) the
expiration date thereof.  Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.06) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
 
SECTION 3.14 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan or
Letter of Credit will be used to purchase or carry any margin stock.
 
SECTION 3.15 Subsidiaries; REIT Qualification.  As of the Effective Date, the
Parent has only the Subsidiaries listed on Schedule 3.15 attached
hereto.  Education Realty OP GP, Inc. and Education Realty OP Limited
Partnership Trust each qualify as a “qualified REIT subsidiary” under Section
856 of the Code.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.

 
- 48 -

--------------------------------------------------------------------------------

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Bass, Berry & Sims PLC, counsel for the Borrower and the
Guarantor, and such other counsel as the Administrative Agent may approve,
covering such matters relating to the Credit Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request.  The Borrower
hereby requests such counsel to deliver such opinion.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement (including each Credit Party's compliance
with Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
 
(d)           The Administrative Agent shall have received a Compliance
Certificate, dated the date of this Agreement and signed by a Financial Officer
of EDR, in form and substance satisfactory to the Administrative Agent.
 
(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
(f)            The Administrative Agent shall have received copies of all other
Loan Documents, and the Appraisal (which will be updated annually if requested
by the Administrative Agent or the Required Lenders), the Environmental
Assessment, the Title Insurance Policy and the Current Survey (in each instance
as delivered in connection with the original closing of the Loan, with the
Administrative Agent receiving an acceptable endorsement to each Title Policy)
and such other due diligence information as the Administrative Agent may require
for each Mortgaged Property.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)           The representations and warranties of each Credit Party set forth
in this Agreement or in any other Loan Document shall be true and correct on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 
- 49 -

--------------------------------------------------------------------------------

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(c)           With respect to (i) any requested Borrowings, the Borrower shall
have complied with Section 2.03 or Section 2.04, as applicable, and (ii) the
request for the issuance, amendment, renewal or extension of any Letters of
Credit, the Borrower shall have complied with Section 2.05(b).
 
(d)           The Administrative Agent shall have received a Compliance
Certificate signed by a Financial Officer of EDR.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01 Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)           within 90 days after the end of each fiscal year of the Parent,
the Borrower’s and the Parent’s audited consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent, the Borrower’s and the Parent’s
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition

 
- 50 -

--------------------------------------------------------------------------------

 

and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and (ii) a
property report with a list of all Real Property acquired by the Borrower or any
of its Subsidiaries since the last quarterly property report and summary
operating information for each project, including the Net Operating Income of
each property;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of EDR (the
“Compliance Certificate”) in the form of Exhibit B attached hereto;
 
(d)           promptly after the same become publicly available for Forms 10-K
and 10-Q described below, and upon written request for items other than Forms
10-K and 10-Q described below, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent, the Borrower or any
Subsidiary with the Securities and Exchange Commission (including registration
statements and reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent or the Borrower to its shareholders generally, as the case may be;
 
(e)           within thirty (30) days after the beginning of each fiscal year, a
current operating budget of the Borrower and its Subsidiaries (based on the
Borrower’s good faith estimates and projections) for that fiscal year, including
projected sources and uses of funds (including dividend and debt payments); and
 
(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party or any Subsidiary of the Borrower, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 
SECTION 5.02 Financial Tests.  The Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:
 
(a)           a Total Leverage Ratio no greater than sixty five percent (65%)
prior to November 20, 2012, and sixty percent (60%) thereafter;
 
(b)           commencing on the Measurement Date, an Interest Coverage Ratio of
not less than 1.85:1.00 at all times;
 
(c)           commencing on the Measurement Date, a Fixed Charge Coverage Ratio
of not less than 1.50:1.00 at all times;
 
(d)           a Tangible Net Worth of at least $432,665,300.00, plus
seventy-five percent (75%) of the net proceeds (gross proceeds less reasonable
and customary costs of sale and issuance paid to Persons not Affiliates of any
Credit Party) received by the Borrower or the Parent at any time from the
issuance of stock (whether common,

 
- 51 -

--------------------------------------------------------------------------------

 

preferred or otherwise) of the Parent or the Borrower after the date of this
Agreement, at all times;
 
(e)           the ratio of (i) the sum of the Borrower’s Indebtedness and the
Parent’s Indebtedness that bears interest at a varying rate of interest or that
does not have the interest rate effectively fixed pursuant to a Hedging
Agreement, to (ii) the sum of the Borrower’s Indebtedness and the Parent’s
Indebtedness, shall not exceed thirty percent (30%).
 
SECTION 5.03 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):
 
(a)           the occurrence of any Default;
 
(b)           within five (5) Business Days after the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting any Credit Party or any Affiliate thereof that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
 
(c)           within five (5) Business Days after the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and
 
(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of EDR setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
 
At the Administrative Agent’s option, after the happening of any of the events
listed in clauses (a), (b) or (d) above, the Administrative Agent may obtain, or
cause the Borrower to obtain, an updated Appraisal for the property giving rise
to such events, all at the Borrower’s expense.
 
SECTION 5.04 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.  Each
Person that is a Borrower must at all times be a wholly owned Subsidiary of EDR.
 
SECTION 5.05 Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a

 
- 52 -

--------------------------------------------------------------------------------

 

Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.06 Maintenance of Properties; Insurance.
 
(a)           The Borrower will, and will cause each of its Subsidiaries to,
(i) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are set forth in the
schedule provided pursuant to Section 3.13, with Administrative Agent named as
loss payee and a beneficiary of such insurance on substantially similar policies
and programs as are acceptable to Administrative Agent.
 
(b)          The Borrower shall maintain the following insurance coverages for
each of the Mortgaged Properties in the Pool:
 
(i)           An all-risk policy of permanent property insurance insuring the
Mortgaged Property against all risks of any kind or character except those
permitted by the Administrative Agent in writing to be excluded from coverage
thereunder.
 
(ii)          A boiler and machinery insurance policy covering loss or damage to
all portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.
 
(iii)         An all-risk policy of insurance covering loss of earnings and/or
rents from the Mortgaged Property in the event that the Mortgaged Property is
not available for use or occupancy due to casualty, damage or destruction
required to be covered by the policies of insurance described in (i) and (ii)
above.
 
(iv)         Commercial general liability, auto liability, umbrella or excess
liability and worker's compensation insurance against claims for bodily injury,
death or property damage occurring on, in or about the Mortgaged Property in an
amount and containing terms acceptable to the Administrative Agent.
 
(v)          Such other insurance against other insurable hazards, risks or
casualties which at the time are commonly insured against in the case of owners
and premises similarly situated, due regard being given to the financial
condition of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.
 
(vi)         All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best's Insurance Guide Rating

 
- 53 -

--------------------------------------------------------------------------------

 

of not less than A or A+ and which are otherwise acceptable to the
Administrative Agent, and such insurance (other than third party liability
insurance) shall be written or endorsed so that all losses are payable to the
Administrative Agent, as Administrative Agent for the Lenders.  The original
policies evidencing such insurance shall be delivered by the Borrower to the
Administrative Agent and held by the Administrative Agent, unless Administrative
Agent expressly consents to accept insurance certificates instead.  Each such
policy shall expressly prohibit cancellation or modification of insurance
without thirty (30) days' written notice to the Administrative Agent.  The
Borrower agrees to furnish due proof of payment of the premiums for all such
insurance to Administrative Agent promptly after each such payment is made and
in any case at least fifteen (15) days before payment becomes delinquent.
 
(c)           The Borrower will pay and discharge all taxes, assessments,
maintenance charges, permit fees, impact fees, development fees, capital repair
charges, utility reservations and standby fees and all other similar impositions
of every kind and character charged, levied, assessed or imposed against any
interest in any of the Mortgaged Property owned by it, as they become payable
and before they become delinquent.  The Borrower shall furnish receipts
evidencing proof of such payment to the Administrative Agent promptly after
payment and before delinquency.
 
SECTION 5.07 Books and Records; Inspection Rights.
 
(a)           The Borrower will, and will cause each of its Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.
 
(b)           The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice and subject to rights of tenants, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
 
SECTION 5.08 Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.09 Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used for acquisition, development and enhancement of Real Property, debt
refinancing, capital improvements and working capital.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for financing, funding
or completing the hostile acquisition of publicly traded Persons or for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 
- 54 -

--------------------------------------------------------------------------------

 

SECTION 5.10 Fiscal Year.  Borrower shall maintain as its fiscal year the twelve
(12)-month period ending on December 31 of each year.
 
SECTION 5.11 Environmental Matters.
 
(a)           Borrower shall comply and shall cause each of its Subsidiaries and
each Real Property owned or leased by such parties to comply in all material
respects with all applicable Environmental Laws currently or hereafter in
effect, except to the extent noncompliance could not reasonably be expected to
have a Material Adverse Effect.
 
(b)           If the Administrative Agent or the Required Lenders at any time
have a reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.
 
(c)           Borrower shall, and shall cause each of its Subsidiaries to, take
such Remedial Action or other action as required by Environmental Law or any
Governmental Authority.
 
(d)           If the Borrower fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any action described in
this Section, the Administrative Agent may, after notice to the Borrower, with
the consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so.  All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from the Borrower ten
(10) Business Days after demand, and shall bear interest at the rate for past
due interest provided in Section 2.12(c) from the date any such sums are so
advanced or paid by the Administrative Agent until the date any such sums are
repaid by the Borrower.  Promptly upon request, the Borrower will execute and
deliver such instruments as the Administrative Agent may deem reasonably
necessary to permit the Administrative Agent to take any such action, and as the
Administrative Agent may require to secure all sums so advanced or paid by the
Administrative Agent.  If a Lien is filed against the Mortgaged Property by any
Governmental Authority resulting from the need to expend or the actual expending
of monies arising from an action or omission, whether intentional or
unintentional, of the Borrower or for which any Borrower is responsible,
resulting in the

 
- 55 -

--------------------------------------------------------------------------------

 

Releasing of any Hazardous Material into the waters or onto land located within
or without the State where the Mortgaged Property is located, then the Borrower
will, within thirty (30) days from the date that the Borrower is first given
notice that such Lien has been placed against the Mortgaged Property (or within
such shorter period of time as may be specified by the Administrative Agent if
such Governmental Authority has commenced steps to cause the Mortgaged Property
to be sold pursuant to such Lien), either (i) pay the claim and remove the Lien,
or (ii) furnish a cash deposit, bond or such other security with respect thereto
as is satisfactory in all respects to the Administrative Agent and is sufficient
to effect a complete discharge of such Lien on the Mortgaged Property.
 
SECTION 5.12 Property Pool.
 
(a)           The Borrower (or a Subsidiary of EDR if the conditions in
Subsection (c) below are satisfied) will at all times own (in fee simple title
or through an Eligible Ground Lease) a pool (the “Pool”) of Real Property assets
that are subject to a Deed of Trust and Environmental Indemnity and are
Collateral and that are not subject to a Lien in any manner, other than
Permitted Encumbrances, with an aggregate Pool Value equal to at least
$50,000,000, with the following characteristics:
 
(i)             completed income-producing, first-class student housing
communities located in states in the United States of America other than Alaska
and Hawaii;
 
(ii)            managed by the Borrower, its Subsidiary or the Management
Company;
 
(iii)           a final certificate of occupancy, or the local equivalent has
been issued by the appropriate Governmental Authority for all of the
improvements on the Real Property;
 
(iv)           no material deferred maintenance and no capital improvements are
required to continue operating as a first-class student housing community, as
determined by an architectural or engineering report approved by the
Administrative Agent;
 
(v)           (1) the Administrative Agent must have received Phase I
environmental reports from third-party independent consultants for each property
in, or to be added to, the Pool that do not disclose any adverse material
environmental conditions, (2) the owner of the subject property must be able to
make the representations and warranties in Sections 3.05 and 3.07 as to each
property in, or to be added to, the Pool, (3) the owner of the subject property
must have provided a current Survey, Title Insurance Policy, Financing
Statement, flood zone certification, and all other documents required for
Collateral as the Administrative Agent may require (which will include, at a
minimum, proof of casualty and liability insurance complying with this
Agreement, architect’s or

 
- 56 -

--------------------------------------------------------------------------------

 

engineer’s inspection report, central and local Uniform Commercial Code
searches, Appraisal, current rent roll, purchase agreement, recent photographs,
last three years operating statements, a pro forma operating statement, and a
site visit by the Administrative Agent) and in form and substance satisfactory
to the Administrative Agent, and (4) if the property owner is to become a
“Borrower” under this Agreement, then it must have joined in, and assumed all
obligations of a “Borrower” under, this Agreement and the other Loan Documents,
a Subsidiary owner must have complied with Subsection (c) below, and in each
case provided all of the items required by Article IV (to the extent
applicable), all in form and substance satisfactory to the Administrative Agent;
 
(vi)           the property has an average occupancy ratio for the four (4)
prior quarters of at least eighty percent (80%) (exclusive of the property owned
by EDR Tallahassee, LP through the June 30, 2010 test); and
 
(vii)          the property is otherwise approved by the Administrative Agent
and the Required Lenders, such approval not to be unreasonably withheld. As of
the Effective Date the Real Property assets included in the Pool are listed on
Schedule 5.12 attached hereto.
 
(b)           Notwithstanding the foregoing, (i) there shall at all times be at
least four (4) separate Real Property assets in the Pool, and (ii) no single
property in the Pool shall have a Pool Value equal to or greater than 40% of the
aggregate Pool Value.
 
(c)           If any Real Property to be included in the Pool is owned by a
Subsidiary of EDR that is not a Borrower, then the Real Property may be included
in the Pool only if the owner of such Real Property (i) is a wholly owned
Subsidiary of EDR, and (ii) executes a Guaranty and delivers it to the
Administrative Agent.
 
(d)           All of the Real Property assets in the Pool must be owned by EDR
or a wholly owned Subsidiary of EDR that is either a Borrower or a Guarantor.
 
(e)           If the Borrower requests inclusion of assets in the Pool that do
not meet the requirements of this Section, then such assets may only be included
in the Pool upon the prior written approval of the Administrative Agent and the
Required Lenders.
 
SECTION 5.13 Further Assurances.  At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.  The Administrative Agent has agreed in some instances that the
maximum amount secured by a Deed of Trust may be limited in order to reduce fees
or taxes paid by the Borrower in a particular jurisdiction. If an Appraisal
reflects that the Appraised Value of a Real Property asset subject to a Deed of
Trust is in excess of the maximum amount secured by the Deed of Trust, then
within ten (10) days after written notice from the Administrative Agent to the
Borrower, upon the reasonable request of the Administrative Agent, the Borrower

 
- 57 -

--------------------------------------------------------------------------------

 

will execute an amendment to the Deed of Trust and such other documentation as
is necessary to increase the amount secured by the Deed of Trust to at least the
Appraised Value of the subject Real Property.
 
SECTION 5.14 Partial Releases.  The Borrower may obtain the release of any
Mortgaged Property (the “Release Tract”) from the liens and security interests
of the Loan Documents if it satisfies the following terms and conditions:
 
(a)           No Event of Default is in existence, and the release of the
Release Tract will not cause there to be a Default (including under Section 5.12
hereof).  EDR will deliver to the Administrative Agent a Compliance Certificate
with pro forma information without the Release Tract.
 
(b)           The release will be for the complete Mortgaged Property
constituting a student housing community, and not for just a portion thereof.
 
(c)           No less than forty-five (45) days prior to the date of the
requested release (“Partial Release Date”), the Borrower shall deliver to the
Administrative Agent a written request for such partial release (the “Release
Request”).
 
(d)           The Borrower shall provide the Administrative Agent with an
endorsement to the Title Insurance Policy, if required with respect to
interrelated Title Insurance Policies, and such other documents as may be
reasonably required by the Administrative Agent, to confirm that the liens and
security interests of the Loan Documents remain valid and prior liens against
the Mortgaged Properties (the “Remaining Projects”).
 
(e)           The Borrower shall pay all costs and expenses incurred by the
Administrative Agent in connection with such Partial Release, including, without
limitation, reasonable attorneys’ fees, recording fees and any title policy
endorsement fees.
 
(f)           The Administrative Agent shall have received satisfactory evidence
that each of the Remaining Projects which is adjoining or which shares access or
easements with the Release Tract, if any, has adequate access and joint use
easements, that there are no encroachments from or on to the Release Tract, and
that there is no inability to use required facilities or amenities, which
evidence may be provided by a Current Survey of the affected Remaining Projects.
 
Subject to the satisfaction of the provisions of this Section, any Borrower
other than EDR owning the Release Tract which has no other ownership interest in
any of the Remaining Projects, will be released from further payment and
performance of the Loans on the Partial Release Date, other than obligations
under the Environmental Indemnity.


SECTION 5.15 Parent Covenants.  The Parent will:

 
- 58 -

--------------------------------------------------------------------------------

 

(a)           maintain at least one class of common shares of the Parent having
trading privileges on the New York Stock Exchange;
 
(b)           own, directly or indirectly, all of the general partner interests
in EDR and at least fifty-one percent (51%) of (i) the shares of beneficial
interest of EDR, and (ii) each class of security issued by EDR with the power to
select the general partner of EDR;
 
(c)           maintain management and control of EDR;
 
(d)           conduct substantially all of its operations through EDR and one or
more of EDR’s Subsidiaries;
 
(e)           comply with all Legal Requirements to maintain, and will at all
times elect, qualify as and maintain, its status as a real estate investment
trust under Section 856(c)(i) of the Code;
 
(f)           cause no less than fifty percent (50%) of the proceeds of any
common, preferred or other equity offering of the Parent or the Borrower
consummated after July 1, 2009, but prior to October 31, 2009, to be utilized in
repayment of Indebtedness of the Parent, the Borrower and their Subsidiaries;
and
 
(g)           promptly contribute to EDR the net proceeds of any stock sales or
debt offerings.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01 Sale/Leaseback.  The Borrower will not, and will not permit any
Subsidiary to, enter into a sale/leaseback, or similar transaction, for any of
its Real Property.
 
SECTION 6.02 Liens.  The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
(a)           Permitted Encumbrances; and
 
(b)          any Lien on any property or asset of the Borrower existing on the
date hereof and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations  (whether present or future)
set forth in the governing loan
 
 
- 59 -

--------------------------------------------------------------------------------

 

documents, as of the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof.
 
SECTION 6.03 Fundamental Changes.  The Borrower will not, and will not permit
any Subsidiary to:
 
(a)           merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, EDR in a
transaction in which EDR is the surviving corporation, (ii) any Person not a
Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
 
(b)           sell, transfer, lease or otherwise dispose of any of its assets to
a Person other than pursuant to clause (a) above if (i) the Value of the assets
disposed of in any twelve (12) month period exceeds twenty-five percent (25%) of
the Value of the Borrower’s and its Subsidiaries’ Real Property other than
Assets Under Development or undeveloped land, before giving effect to such
dispositions, or (ii) the assets disposed of in any twelve (12) month period
contributed or made up more than twenty-five percent (25%) of the Borrower’s Net
Operating Income for such twelve (12) month period.
 
(c)           engage to any material extent in any business other than the
ownership, development, operation and management of student housing communities
and businesses reasonably related thereto, except as allowed by Section 6.04(e).
 
SECTION 6.04 Investments, Loans, Advances and Acquisitions.  The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase

 
- 60 -

--------------------------------------------------------------------------------

 

or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
 
(a)           Permitted Investments;
 
(b)           Real Property operated as student housing communities;
 
(c)           investments in Unconsolidated Affiliates so long as the aggregate
amount of such investments described in this clause (c) does not exceed fifteen
percent (15%) of the Total Asset Value after giving effect to such investments;
 
(d)           undeveloped land, so long as the aggregate Historical Value of
such land does not exceed ten percent (10%) of Total Asset Value, after giving
effect to such investments;
 
(e)           investments not related to the ownership, development, operation
and management of student housing communities, so long as the value of same,
determined in accordance with this Agreement, do not exceed ten percent (10%) of
Total Asset Value, after giving effect to such investments;
 
(f)           Assets Under Development, so long as the aggregate Historical
Value thereof does not exceed twenty percent (20%) of the Total Asset Value
after giving effect to such investments; and
 
(g)           mergers, consolidations and other transactions permitted under
Section 6.03, so long as same do not cause the Borrower to be in violation of
any provision of this Section 6.04.
 
In addition to the foregoing, the aggregate value of the investments described
in clauses (c), (d), (e) and (f), above shall not exceed twenty five percent
(25%) of Total Asset Value after giving effect to such investments.  The
investments described above may be purchased or acquired, directly or
indirectly, through partnerships, joint ventures, or otherwise.  The
calculations in this Section will be made without duplication if an investment
is within more than one category described in this Section.
 
SECTION 6.05 Hedging Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
 
SECTION 6.06 Restricted Payments.  The Parent will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, during any calendar quarter, any Restricted Payment, except that any
of the following Restricted Payments are permitted: (a) Restricted Payments by
the Parent required to comply with Section 5.15(e); or (b) dividends or
distributions declared and paid ratably by Subsidiaries to Borrower with respect
to their capital stock or equity interest.

 
- 61 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the amount of Restricted Payments permitted under
subsection 6.06(a) may be increased as long as either of the following
conditions is met: (a) after giving effect to the increased Restricted Payment,
the Total Leverage Ratio shall remain less than or equal to 65% prior to
November 20, 2012, and less than or equal to 60% thereafter; or (b) the
increased Restricted Payment, when added to all Restricted Payments made during
the 3 immediately preceding calendar quarters, does not exceed 90% of Funds From
Operations for the applicable period.
 
SECTION 6.07 Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.
 
SECTION 6.08 Parent Negative Covenants.  The Parent will not (a) own any
Property other than the ownership interests of EDR and other assets with no more
than $10,000,00.00 in value; (b) give or allow any Lien on the ownership
interests of EDR; (c) create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness and the Indebtedness of the Borrower would violate Section 5.02 if
such aggregate Indebtedness is treated as the Borrower's Indebtedness or (d)
engage to any material extent in any business other than the ownership,
development, operation and management of student housing communities.
 
SECTION 6.09 Restrictive Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.
 
SECTION 6.10 Indebtedness.  Neither the Parent, the Borrower nor any Guarantor
shall, without the prior written consent of the Required Lenders, create, incur,
assume, guarantee or be

 
- 62 -

--------------------------------------------------------------------------------

 

or remain liable, contingently or otherwise with respect to any Indebtedness on
a recourse basis, except: (a) Indebtedness under this Agreement; (b)
Indebtedness incurred in connection with the construction or renovation of Real
Property, which Indebtedness is approved by the Administrative Agent, such
approval not to be unreasonably withheld; (c) the existing Indebtedness of EDR
Carbondale, LLC, EDR Greensboro, LLC and EDR Syracuse, LLC with Regions Bank;
and (d) Indebtedness whose recourse is solely for so-called “bad-boy” acts,
including without limitation, (i) failure to account for a tenant’s security
deposits, if any, for rent or any other payment collected by a borrower from a
tenant under the lease, all in accordance with the provisions of any applicable
loan documents, (ii) fraud or a material misrepresentation made by a Borrower or
any Guarantor, or the holders of beneficial or ownership interests in such
Borrower or any Guarantor, in connection with the financing evidenced by the
applicable loan documents; (iii) any attempt by a Borrower or any Guarantor to
divert or otherwise cause to be diverted any amounts payable to the applicable
lender in accordance with the applicable loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards relating to the Mortgaged Property; (v) voluntary or involuntary
bankruptcy by a Borrower or any Guarantor; and (vi) any environmental matter(s)
affecting any Mortgaged Property which is introduced or caused by a Borrower or
any Guarantor or any holder of a beneficial or ownership interest in a Borrower
or any Guarantor.
 
ARTICLE VII

 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           any Credit Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Credit Party in or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 
- 63 -

--------------------------------------------------------------------------------

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Article V or VI other than Sections 5.04,
5.05, 5.06, 5.07(a), 5.08, and 5.11;
 
(e)           any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and if such default is not cureable within thirty (30) days and
the Credit Party is diligently pursuing cure of same, the cure period may be
extended for 30 days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;
 
(f)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;
 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or any Subsidiary of the Borrower or its debts,
or of a substantial part of its assets, under any  Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Subsidiary of the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
 
(h)           any Credit Party or any Subsidiary of the Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Person or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(i)           any Credit Party or any Subsidiary of the Borrower shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 
- 64 -

--------------------------------------------------------------------------------

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against any Credit Party, any
Subsidiary of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment;
 
(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $10,000,000;
 
(l)            the Guaranty of the Loan by the Guarantor shall for any reason
terminate or cease to be in full force and effect, other than as provided for in
Section 5.14 of this Agreement;
 
(m)          any Credit Party shall default under any Material Contract;
 
(n)           any Credit Party shall (or shall attempt to) disavow, revoke or
terminate any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document;
 
(o)           any provision of any Loan Document with respect to the Collateral
shall for any reason ceases to be valid and binding on, enforceable against, any
Credit Party resulting in a Material Adverse Effect, or any lien created under
any Loan Document ceases to be a valid and perfected first priority lien in any
of the Collateral purported to be covered thereby; or
 
(p)           a Change in Control shall occur;
 
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement (including Section 2.05(j)) or
any other Loan Document, or any other right or remedy available by law or
equity; and in case of any event described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the

 
- 65 -

--------------------------------------------------------------------------------

 

Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
 
ARTICLE VIII

 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.   The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

 
- 66 -

--------------------------------------------------------------------------------

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and may be removed by
the Required Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct.  Upon any such resignation or removal, the Required
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or is
removed, then the retiring Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent which shall be a
Lender, or a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.  The
Administrative Agent shall cooperate with any successor Administrative Agent in
fulfilling its duties hereunder.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the

 
- 67 -

--------------------------------------------------------------------------------

 

Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01 Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(a)           if to the Borrower, to it in care of EDR at 530 Oak Court Drive,
Suite 300, Memphis, Tennessee  38117, Attention:  Randall H. Brown (Telephone
No. (901) 259-2507 and Telecopy No. (901) 259-2594));
 
(b)           if to the Administrative Agent, to KeyBank, National Association,
225 Franklin Street, Boston, Massachusetts, Attention:  John Murphy (Telephone
No. (617) 385-6217 and Telecopy No. (617) 385-6293);
 
(c)           if to the Issuing Bank, to it at KeyBank, National Association,
225 Franklin Street, Boston, Massachusetts, Attention:  Mr. John Murphy
(Telephone No. (617) 385-6217 and Telecopy No. (617) 385-6293; and
 
(d)           if to the Swingline Lender, to it at KeyBank, National
Association, 225 Franklin Street, Boston, Massachusetts, Attention:  Mr. John
Murphy (Telephone No. (617) 385-6217 and Telecopy No. (617) 385-6293); and
 
(e)           if to any other Lender, to it at its address (or telecopy number)
set forth on the signature pages of this Agreement, or as provided to Borrower
in writing by the Administrative Agent or the Lender.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
 
SECTION 9.02 Waivers; Amendments.

 
- 68 -

--------------------------------------------------------------------------------

 

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release any Credit Party from
its obligations under the Loan Documents or release any Collateral, without the
written consent of each Lender, (vii) subordinate the Loans or any Collateral
without the written consent of each Lender, (viii) waive or modify any
conditions of extending the Loans set forth in Section 2.19 without the written
consent of each Lender affected thereby, or (ix) consent to the Collateral
securing any other Indebtedness without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
 
(c)           Notwithstanding any provision of this Agreement to the contrary
none of the Lenders or the existing Borrower will be required to execute
assumption or

 
- 69 -

--------------------------------------------------------------------------------

 

amendment documents to add a Person as a Borrower or as a Guarantor. If Real
Property assets are added to the Pool in accordance with this Agreement and the
owner is not already a Borrower, then (i) such owner may be added as a Borrower
as required by Section 5.12 pursuant to a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, or (ii) such owner may be added as a Guarantor in accordance with Section
5.12 pursuant to a Guaranty in the form attached hereto as Exhibit C executed by
such owner and delivered to the Administrative Agent, and in each case Borrower,
Guarantor, such owner and the Administrative Agent will enter into an amendment
to the Environmental Indemnity.
 
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during  any
waivers, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other

 
- 70 -

--------------------------------------------------------------------------------

 

theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee as determined by a
court of law in a final non-appealable judgment.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender's Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
ten days after written demand therefor.
 
SECTION 9.04 Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 
- 71 -

--------------------------------------------------------------------------------

 

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee;
 
(B)  the Administrative Agent; and
 
(C)  the Issuing Bank.
 
Provided, no consent of the Borrower, Administrative Agent or the Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;
 
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and
 
(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 
- 72 -

--------------------------------------------------------------------------------

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to

 
- 73 -

--------------------------------------------------------------------------------

 

approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(d)           A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.
 
(e)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

 
- 74 -

--------------------------------------------------------------------------------

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)           This Agreement and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.
 
(c)           Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
(d)           Each Person constituting the Borrower shall be bound jointly and
severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower.”
 
(e)           Each Borrower agrees that it shall never be entitled to be
subrogated to any of the Administrative Agent’s or any Lender’s rights against
any Credit Party or other Person or any collateral or offset rights held by the
Administrative Agent or the Lenders for payment of the Loans until the full and
final payment of the Loans and all other obligations incurred under the Loan
Documents and final termination of the Lenders’ obligations, if any, to make
further advances under this Agreement or to provide any other financial
accommodations to any Credit Party.  The value of the consideration received and
to be received by each Borrower is reasonably worth at least as much as the
liability and obligation of each Borrower incurred or arising under the Loan
Documents.  Each Borrower has determined that such liability and obligation may
reasonably be expected to substantially benefit each Borrower directly or
indirectly.  Each Borrower has had full and complete access to the underlying
papers relating to the Loans and all of the Loan Documents, has reviewed them
and is fully aware of the meaning and effect of their contents.  Each Borrower
is fully informed of all circumstances which bear upon the risks of executing
the Loan Documents and which a diligent inquiry would reveal.  Each Borrower has
adequate means to obtain from each other Borrower on a continuing basis
information concerning such other Borrower’s financial condition, and is not
depending on the Administrative Agent or the Lenders to provide such
information, now or in the future.  Each Borrower agrees that neither the
Administrative Agent nor any of the Lenders shall have any obligation to advise
or notify any Borrower or to provide any Borrower with any data or information
regarding any other Borrower.

 
- 75 -

--------------------------------------------------------------------------------

 


SECTION 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  Each Lender agrees promptly to notify the Borrower after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the state and
federal courts in Boston, Massachusetts and in New York, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
 
(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 
- 76 -

--------------------------------------------------------------------------------

 
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12 Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent  required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.13 Interest Rate Limitation.  If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders.  If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate.  All sums paid or agreed to be paid to the holders of the Loans
for the use, forbearance or detention of the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of this Agreement, so that the interest
rate is uniform throughout the full term of this Agreement.  The provisions of
this Section shall control all agreements, whether now or hereafter existing and
whether written or oral, between the parties hereto.  Without notice to the
Borrower or any other person or entity, the Maximum Rate, if any, shall
automatically fluctuate upward and downward as and in the amount by which such
maximum nonusurious rate of interest permitted by applicable law fluctuates.
 
SECTION 9.14 USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 
- 78 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
EDUCATION REALTY OPERATING
PARTNERSHIP, LP, a Delaware limited
partnership
       
By:
EDUCATION REALTY OP GP,
 
INC., a Delaware corporation, its
 
General Partner
       
By:
/s/ Olan Brevard
Name:    
Olan Brevard
Title:
Vice President
       
EDR TALLAHASSEE LIMITED
PARTNERSHIP, a Delaware limited
partnership
       
By:
EDR Tallahassee, LLC,
 
a Delaware limited liability company,
 
its general partner
         
By:  
EDR Tallahassee, Inc.,
   
a Delaware corporation, its
   
managing member
           
By:
/s/ Olan Brevard
   
Name:   
Olan Brevard
   
Title:  
Vice President


 
- 79 -

--------------------------------------------------------------------------------

 


EDR LAWRENCE LIMITED
PARTNERSHIP, a Delaware limited
partnership
 
By: 
EDR Lawrence, LLC,
 
a Delaware limited liability company,
its general partner
   
By: 
EDR Lawrence, Inc.,
   
a Delaware corporation, its
managing member
           
By:
/s/ Olan Brevard
   
Name:  
Olan Brevard
   
Title:  
Vice President
       
EDR OXFORD, LLC,
a Delaware limited liability company
       
By: 
Education Realty Operating
 
Partnership, LP, a Delaware limited
 
partnership, its managing
 
member
         
By: 
Education Realty OP GP, Inc.,
   
a Delaware corporation, its general partner
         
By:
/s/ Olan Brevard
   
Name:  
Olan Brevard
   
Title:   
Vice President




 
- 80 -

--------------------------------------------------------------------------------

 


EDR ATHENS I, LLC,
a Delaware limited liability company
         
By:
Education Realty Trust, LLC,
 
a Delaware limited liability company, its managing member
           
By: 
Education Realty Operating
   
Partnership, LP, a Delaware
   
limited partnership,
   
its managing member
             
By: 
Education Realty OP GP,
     
Inc., a Delaware corporation,
     
its general partner
               
By:
/s/ Olan Brevard
     
Name:  
Olan Brevard
     
Title:
Vice President
         
EDR TALLAHASSEE I, LLC, a Delaware limited liability company
         
By: 
Education Realty Trust, LLC,
 
a Delaware limited liability company, its managing member
     
By: 
Education Realty Operating
   
Partnership, LP, a Delaware
   
limited partnership, its
   
managing member
             
By: 
Education Realty OP GP, Inc.
     
a Delaware corporation, its general partner
             
By:
/s/ Olan Brevard
      Name:  
Olan Brevard
     
Title:  
Vice President

 
 
- 81 -

--------------------------------------------------------------------------------

 


The Parent joins in the execution of this Agreement to evidence its agreement to
the provisions of Sections 5.01, 5.15, 6.06 and 6.08 of this Agreement.
 
EDUCATION REALTY TRUST, INC.
   
By:
/s/ Olan Brevard
Name:  
Olan Brevard
Title:
Vice President


 
- 82 -

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


KEYBANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent,
   
By:
/s/ Christopher T. Neil
 
Christopher T. Neil
 
Senior Relationship Manager

 
 
- 83 -

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Education Realty Operating Partnership,
LP

 
REGIONS BANK
   
By:
/s/ Maria Garrett
Name:  
Maria Garrett
Title:
Vice President
   
Address:
6200 Poplar Avenue
Memphis, Tennessee  38119
Attention:  Maria Lapuente Garrett, Vice President
Telephone No.:  (901) 580-5271
Telecopy No.:    (901) 580-5456

 
 
- 84 -

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Education Realty Operating Partnership,
LP
 
PNC BANK, NATIONAL ASSOCIATION
   
By:
/s/ Andrew T. White
Name:  
Andrew T. White
Title:
Vice President
   
Address:
1600 Market Street, 30th floor
Philadelphia, Pennsylvania 19103
Attention:  Andrew T. White
Telephone No.:  (215) 585-6123
Telecopy No.:    (215) 585-5806


 
- 85 -

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


UBS LOAN FINANCE, LLC
   
By:
/s/ Mary E. Evans
Name:  
Mary E. Evans
Title:
Associate Director
       
By:
/s/ Irja R. Otsa
Name:
Irja R. Otsa
Title:
Associate Director
   
Address:
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Carmen Melendez
Telephone No.:  (203) 719-3233
Telecopy No.: (203) 719-3888


 
 
- 86 -

--------------------------------------------------------------------------------

 

 Signature page to Credit Agreement with Education Realty Operating Partnership,
LP


METROPOLITAN BANK
   
By:
/s/ Joelle Rogin
Name:  
Joelle Rogin
Title:
SMD
   
Address:
1661 Aaron Brenner Drive, Suite 101
Memphis Tennessee 38120
Attention:  Joelle L. Rogin
Telephone No.:  (901) 969-8004
Telecopy No.:    (901) 969-8100

 
 
- 87 -

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


LENDER
REVOLVING LOAN COMMITMENT
     
(Percentage)
   
KEYBANK, NATIONAL ASSOCIATION
$25,000,000.00
 
(26.316)%
   
REGIONS BANK
$25,000,000.00
 
(26.316)%
   
PNC BANK, NATIONAL ASSOCIATION
$20,000,000.00
 
(21.053)%
   
UBS LOAN FINANCE LLC
$20,000,000.00
 
(21.053)%
   
METROPOLITAN BANK
$5,000,000.00
 
(5.262)%

 
 
1

--------------------------------------------------------------------------------

 

SCHEDULE 3.05(F)
 
1.           Earthquake or Seismic Area - None


 
2

--------------------------------------------------------------------------------

 

SCHEDULE 3.07
 
In June 2001, the United State Department of Justice, or DOJ, notified JPI of an
on-going investigation regarding possible violations of the ADA and the FHAA at
various residential properties developed by JPI, mostly multi-family apartment
communities.  Of the 14 student housing communities the Borrower is acquiring
from JPI in the acquisition, one property is included in those reviewed by the
DOJ to date.  The DOJ has reviewed the property plans for this property but has
not issued a report regarding its review.  In October 2002, the DOJ indicated
that the investigations were being delayed for an undetermined period of
time.  This investigation has not been resolved and, at this point, no
conclusion can be reached regarding what will be required to conclude it or
whether it will result in a dispute or legal proceedings with the
DOJ.  Noncompliance with the ADA and the FHAA could result in the imposition of
injunctive relief, fines, awards of damages to private litigants or additional
capital expenditures to remedy such noncompliance.  The Borrower is unable to
predict the outcome of the DOJ's investigation related to the JPI portfolio.

 
3

--------------------------------------------------------------------------------

 

SCHEDULE 3.15
LIST OF SUBSIDIARIES

 
Allen & O'Hara Development Company, LLC
 
EDR State College Limited Partnership
Allen & O'Hara Education Services, Inc.
 
EDR State College, LLC
Allen & O'Hara/National Development Bloomsburg, LLC
 
EDR Statesboro, LLC
AOD / Raleigh Residence Hall, LLC
 
EDR Stillwater, Inc.
AODC/ CPA, LLC
 
EDR Stillwater Limited Partnership
APF EDR, LP
 
EDR Stillwater, LLC
APF Food Services, LP
 
EDR Syracuse, LLC
Cape Place (DE), LLC
 
EDR Tallahassee I, LLC
Carrolton Place, LLC
 
EDR Tallahassee, Inc.
Clayton Place (DE), LLC
 
EDR Tallahassee Limited Partnership
EDR Athens I, LLC
 
EDR Tallahassee, LLC
EDR Auburn, LLC
 
EDR Tampa, Inc.
EDR Berkeley Place GP, LLC
 
EDR Tampa Limited Partnership
EDR Berkeley Place Limited Partnership
 
EDR Tampa, LLC
EDR BG GP, LLC
 
EDR Tucson I, LLC
EDR BG, LP
 
EDR Tucson, Inc.
EDR Carbondale, LLC
 
EDR Tucson, LLC
EDR Cayce Manager, Inc.
 
EDR Tucson Phase II Limited Partnership
EDR Cayce, LLC
 
EDR Wabash, Inc.
EDR Clemson I GP, Inc.
 
EDR Wabash Limited Partnership
EDR Clemson I Limited Partnership
 
EDR Wabash, LLC
EDR Clemson Place GP, LLC
 
EDR Western Michigan, Inc.
EDR Clemson Place Limited Partnership
 
EDR Western Michigan Limited Partnership
EDR Columbia Limited Partnership
 
EDR Western Michigan, LLC
EDR Columbia, Inc.
 
Education Realty Limited Partner, LLC
EDR Columbia, LLC
 
Education Realty Operating Partnership, LP
EDR Columbus Limited Partnership
 
Education Realty OP GP, Inc.
EDR Columbus, Inc.
 
Education Realty OP Limited Partnership Trust
EDR Columbus, LLC
 
Education Realty Trust, LLC
EDR C-Station, LLC
 
Hines/AOES
EDR Gainesville GP, LLC
 
Jacksonville Place (DE), LLC
EDR Gainesville Limited Partnership
 
Macon Place (DE), LLC
EDR Greensboro, LLC
 
Martin Place (DE), LLC
EDR Isla Vista JV Investor, LLC
 
Murray Place (DE), LLC
EDR Isla Vista JV Manager, LLC
 
River Place (DE), LLC
EDR Isla Vista Services Investor, LLC
 
Statesboro Place, LLC
EDR Isla Vista Services Manager, LLC
 
Salisbury Student Apartment Developers, LLC
EDR Knoxville Limited Partnership
 
Troy Place, LLC
EDR Knoxville, Inc.
 
University Towers Building, LLC
EDR Knoxville, LLC
 
University Towers Operating Partnership, LP
EDR Lawrence Limited Partnership
 
University Towers OP GP, LLC
EDR Lawrence, Inc.
 
University Towers Raleigh, LLC
EDR Lawrence, LLC
 
University Towers Raleigh Services, LLC
EDR Limpar, LLC
 
University Village - Greensboro, LLC
EDR Lubbock Limited Partnership
 
WEDR Riverside Investors V, L.L.C.




 
4

--------------------------------------------------------------------------------

 


EDR Lubbock, Inc.
 
WEDR Riverside Mezz Investor V, L.L.C.
EDR Lubbock, LLC
 
WEDR Stinson Investors V, L.L.C.
EDR Manager, LLC
 
Western Place, LLC
EDR Murfreesboro, LLC
   
EDR Norman, LLC
   
EDR Orlando Limited Partnership
   
EDR Orlando, Inc.
   
EDR Orlando, LLC
   
EDR Oxford, LLC
   
EDR Riverside, LLC
   
EDR State College, Inc.
   

 
 
5

--------------------------------------------------------------------------------

 

SCHEDULE 5.12
POOL
 
 
1.
Jefferson Commons – Tallahassee, Florida (Leon County)

 
2.
Players Club – Tallahassee, Florida (Leon County)

 
3.
The Reserve At Athens – Athens, Georgia (Clarke County)

 
4.
Reserve on West 31st – Lawrence, Kansas (Douglas County)

 
5.
Campus Creek - Oxford, Mississippi (Lafayette County)


 
6

--------------------------------------------------------------------------------

 

SCHEDULE 6.02
EXISTING LIENS


None


 
7

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 


1.
Assignor:
 
 
     
2.
Assignee:
 
 
    
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower:
Education Realty Operating Partnership, LP and certain of its
    
Subsidiaries

 

--------------------------------------------------------------------------------

1 Select as applicable.

 
A-1

--------------------------------------------------------------------------------

 

4.
Administrative Agent:
KeyBank, National Association, as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Second Amended and Restated Credit Agreement dated as of November 20, 2009,
among Education Realty Operating Partnership, LP, certain of its Subsidiaries,
the Lenders parties thereto, KeyBank, National Association, as Administrative
Agent, and the other agents parties thereto
     
6.
Assigned Interest:
 



Aggregate Amount of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/Loans2
$_____
 
$_____
 
_____%
$_____
 
$_____
 
_____%
$_____
 
$_____
 
_____%



Effective Date:
______________________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
   
Title:
 




--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
A-2

--------------------------------------------------------------------------------

 



 
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
   
Title:
 



[Consented to and]3 Accepted:


[KeyBank, National Association], as
Administrative Agent


By:
 
Title:
 



[Consented to:]4


[NAME OF RELEVANT PARTY]


By:
 
Title:
 

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 
A-3

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the

 
A-4

--------------------------------------------------------------------------------

 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 
A-5

--------------------------------------------------------------------------------

 
 

CREDIT AGREEMENT


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


Key Bank, National Association
as Administrative Agent
225 Franklin Street
Boston, MA  02110


Attn:  Mr. Christopher Neil


RE: Education Realty Operating Partnership, LP
  Compliance Certificate
for        ______________        through        ______________        


Dear Ladies and Gentlemen:
This Compliance Certificate is made with reference to that certain Second
Amended and Restated Credit Agreement dated as of November __, 2009 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Education Realty Operating Partnership, LP and certain of its Subsidiaries
(collectively, the "Borrower"), the financial institutions party thereto, as
lenders, and KeyBank, N.A., as Administrative Agent.  All capitalized terms used
in this Compliance Certificate (including any attachments hereto) and not
otherwise defined in this Compliance Certificate shall have the meanings set
forth for such terms in the Credit Agreement.  All Section references herein
shall refer to the Credit Agreement.
 
I hereby certify that I am the Chief Accounting Officer of Education Realty
Operating Partnership, LP, and that I make this Certificate on behalf of each
Borrower.  I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:
 
I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the "Reporting Period") covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.
 
All referenced dollar amounts in this certificate are stated in thousands unless
otherwise noted.
 
Attached hereto as Schedule A-1 is a list of the Real Property that comprises
the Pool and the Pool Value, and Schedule A-2 is a list of the Real Property
assets that were identified as being in the Pool in the last Compliance
Certificate and that are no longer qualified to be in the Pool as of the last
day of the Reporting Period.


 
B-1

--------------------------------------------------------------------------------

 
 
Attached hereto as Schedule B-1 is a detailed calculation of Interest Expense
for the Reporting Period and Schedule B-2 is a detailed calculation of Interest
Expense, principal paid and due and payable on Indebtedness, and cash dividends
payable on the Parent's preferred stock for the Reporting Period, which amounts
aggregated:
 
        Schedule B-1
$
        Schedule B-2
$



Attached hereto as Schedule C is a detailed calculation of EBITDA for the
Reporting Period, which amount was:


        Schedule C  EBITDA
$



As of the last day of the Reporting Period:


1.
Interest Coverage Ratio:
           
( a )
Adjusted EBITDA
$
 
( b )
Interest Expense
$
 
( c )
Interest Coverage Ratio
             
Covenant:        1.85:1.00
 



2.
Fixed Charge Coverage Ratio Calculation:
           
( a )
Adjusted EBITDA
$
 
( b )
Capital Expenditure Reserve
$
 
( c )
(a)-(b)
$
 
( d )
Principal paid and due and payable plus Interest
     
Expense plus cash dividends on preferred stock
$
 
( d )
Fixed Charge Coverage Ratio ((c) to ((d))
             
Covenant:          1.50 :1.00
 



3.
Tangible Net Worth ("TNW"):
         
Total Tangible Net Worth at ________________
$
       
Required Tangible Net Worth
 

 

   
Net Proceeds of Offerings after Effective Date
$
     
               75%
     
$
           
Plus
$
           
Total Required Tangible Net Worth
                    $
           
Covenant: Current TNW must exceed required TNW

 
 
B-2

--------------------------------------------------------------------------------

 
 
4.
Total Leverage Ratio Calculation:
           
( a )
Indebtedness
$
 
( b )
Total Asset Value
   
( c )
Total Leverage Ratio
                        %
           
Covenant:     less than sixty
five percent (65%) prior to
November ___, 2012, and less
than sixty percent (60%)
thereafter
         
5.
Varying Interest Rate Calculation:
           
( a )
Indebtedness with a varying interest rate
$
 
( b )
Indebtedness
   
( c )
( a ) to ( b )
                        %
         
 
Covenant:          <30%
         
6.
Asset Maintenance Calculation
           
( a )
Value of Pool (see attached Schedule A-1)
$
             
Covenant:          >$50,000
         
7.
Investment Limitations
           
( a )
( i )          Investments in Unconsolidated Affiliates
$
   
( ii )         Total Asset Value
$
   
( iii )        (i) / (ii), expressed as a percentage
                     __%
         
 
Covenant:          <15%
           
( b )
( i )           Investments in undeveloped land
$
   
( ii )          Total Asset Value
$
   
( iii )         (i) / (ii), expressed as a percentage
                     ___%
         
 
Covenant:          <10%
           
( c )
( i )           Investments in Assets Under Development
$
   
( ii )          Total Asset Value
$
   
( iii )          (i) / (ii), expressed as a percentage
                     ___%
         
 
Covenant:          <20%
           
( d )
( i )           Investments in Real Property not constituting
     
                 student housing communities
$
   
( ii )          Total Asset Value
$

 
B-3

--------------------------------------------------------------------------------


 

 
 
( iii )         (i) / (ii), expressed as a percentage
                     ___%
         
 
Covenant:          <10%
 

 

 
( e )
( i )           Investments in undeveloped land, Unconsolidated
     
                 Affiliates, Assets Under Development and
     
                 non-student housing communities
$
   
( ii )          Total Asset Value
$
   
( iii )         (i) / (ii), expressed as a percentage
                     ___%
         
 
Covenant:         <25%
 

 
8.
Restricted Payments
           
(a)
Restricted Payments to be made on or after  ______________ for reporting period
and restricted payments made preceding 3 quarters
             
2Q 2009 Dividend per share Common Stock
$
   
1Q 2009 Dividend per share Common Stock ______
$
   
4Q 2008 Dividend per share Common Stock ______
$
   
3Q 2008 Dividend per share Common Stock _______
$
       
9.
Maximum Outstandings
           
( a )
Aggregate Commitment
$
 
( b )
Aggregate Borrowing Base Availability
     
(attach list reflecting amount for each Mortgaged Property)
   
( c )
Maximum Loan Available Amount (lesser of (a) or (b))
   
( d )
Amount outstanding under Revolving Loans and Swingline Loans
   
( e )
LC Exposure
   
( f )
Revolving Credit Exposure (d) + (e); cannot exceed ( c )
     
Covenant:         <Maximum Loan Available Amount
 


This Compliance Certificate has been executed and delivered as of the date set
forth above.


EDUCATION REALTY OPERATING PARTNERSHIP, LP
   
By:    
Education Realty OP GP, Inc., General Partner
   
By:   
 
Name:   
J. Drew Koester
Title:   
Vice President and Chief Accounting Officer


 
B-4

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


EXHIBIT C


FORM OF GUARANTY


THIS GUARANTY dated as of _______________, 2009, executed and delivered by each
of the undersigned, whether one or more, (all each a “Guarantor” and,
collectively, the “Guarantors”), in favor of (a) KEYBANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Second Amended and Restated Credit Agreement dated as of
_______________, 2009, by and among EDUCATION REALTY OPERATING PARTNERSHIP, LP,
EDR ATHENS I, LLC, EDR TALLAHASSEE I, LLC, EDR OXFORD, LLC, EDR TALLAHASSEE
LIMITED PARTNERSHIP and EDR LAWRENCE LIMITED PARTNERSHIP (collectively, the
“Borrower”), the financial institutions party thereto and their assignees in
accordance therewith (the “Lenders”), and the Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Credit Agreement”) and (b) the Lenders.
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
 
WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
 
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
 
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
 
Section 1.  Guaranty.   Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees,

 
C-1

--------------------------------------------------------------------------------

 

charges, reasonable attorneys fees and other amounts payable to any Lender or
the Agent thereunder or in connection therewith (including any Hedging
Agreement); (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Lenders or the Agent in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder.
 
Section 2. Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.
 
Section 3. Guaranty Absolute.  Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms  and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):
 
(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Obligations; (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations; (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Credit Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
 
(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any  Obligations or any assignment or transfer
of any of the foregoing;

 
C-2

--------------------------------------------------------------------------------

 

(c)           any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
 
(d)           any settlement or compromise of any of the Obligations, any
security therefor, or any liability of any other party with respect to the
Obligations, or any subordination of the payment of the Obligations to the
payment of any other liability of the Borrower;
 
(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
other Guarantor, the Borrower or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
 
(f)           any nonperfection of any security interest or other Lien on any of
the collateral securing any of the Obligations;
 
(g)           any act or failure to act by the Borrower or any other Person
which may adversely affect such Guarantor’s subrogation rights, if any, against
the Borrower to recover payments made under this Guaranty;
 
(h)           any application of sums paid by the Borrower or any other Person
with respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
 
(i)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof; or
 
(j)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.
 
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3  and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Obligations or the interest rate
that may accrue on any of the Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any Person liable in any manner for the payment
or collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
 
Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or

 
C-3

--------------------------------------------------------------------------------

 

in any way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.
 
Section 6. Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.
 
Section 7. Waiver.  Each Guarantor, to the fullest extent permitted by
applicable law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
 
Section 8. Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
 
Section 9.  Reinstatement of Obligations.  Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
 
Section 10.  Subrogation.  Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.
 
Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes (as defined in the Credit Agreement) or Other Taxes (as
defined in the Credit Agreement); provided that if any Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Agent, Lender or Issuing Bank (as defined in the Credit
Agreement) (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made; (ii) such Guarantor shall make
such deductions; and (iii) such Guarantor shall pay the full amount deducted to
the relevant Governmental Authority (as defined in the Credit Agreement) in
accordance with applicable law.
 
Section 12.  Set-off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized at any time

 
C-4

--------------------------------------------------------------------------------

 

and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
to or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Guaranty held
by such Lender then due and payable.  Each Guarantor agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the applicable
provisions of the Credit Agreement, may exercise rights of setoff or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of such Guarantor in the
amount of such participation.
 
Section 13.  Subordination.   Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
 
Section 14. Avoidance Provisions.  It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

 
C-5

--------------------------------------------------------------------------------

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower, of the
other Guarantors and of all other circumstances bearing upon the risk of
nonpayment of any of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or any Lender shall have any duty whatsoever to advise any Guarantor
of information regarding such circumstances or risks.
 
Section 16. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 17.   Jurisdiction; Venue; JURY WAIVER.
 
(a)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the state and
federal courts in Boston, Massachusetts and in New York, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State or, to the extent permitted
by law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty shall affect any right that the
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against the
Guarantor or its properties in the courts of any jurisdiction.
 
(a)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(b)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT

 
C-6

--------------------------------------------------------------------------------

 
 
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 18.  Loan Accounts.  The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.
 
Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
 
Section 20.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person.
 
Section 21.  Amendments.  This Guaranty may not be amended except as provided in
the Credit Agreement.
 
Section 22.  Payments.  All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately  available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
 
SECTION 23. JOINT AND SEVERAL OBLIGATIONS.   THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) CONFIRMS THAT IT  (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) IS LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE
OBLIGATIONS AND

 
C-7

--------------------------------------------------------------------------------

 

LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER OTHER LOAN
DOCUMENTS.
 
Section 24.  Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement.  Each
Guarantor’s address for notice is set forth below its signature hereto.
 
Section 25.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
Section 26.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
 
Section 27.  Definitions.  (a) For the purposes of this Guaranty:
 
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
 
(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
 

 
(GUARANTOR)
     
By:
 

 
Name:
 

 
Title:
 




 
Address for Notices:


 
C-8

--------------------------------------------------------------------------------

 



 
c/o EDUCATION REALTY OPERATING
 
PARTNERSHIP, LP
 
530 Oak Court Drive, Suite 300
 
Memphis, Tennessee  38117
 
Attention:  Randall H. Brown



 
C-9

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
EXHIBIT D


FORM OF NOTE


$_________________
__________, 2009



FOR VALUE RECEIVED, EDUCATION REALTY OPERATING PARTNERSHIP, LP, EDR ATHENS I,
LLC, EDR TALLAHASSEE I, LLC, EDR OXFORD, LLC, EDR TALLAHASSEE LIMITED
PARTNERSHIP and EDR LAWRENCE LIMITED PARTNERSHIP (collectively, the “Maker”)
jointly and severally promise to pay without offset or counterclaim to the order
of [insert name of Lender], (“Payee”), the principal amount equal to the lesser
of (x) __________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a Loan (or Loans) under the Credit Agreement (as
hereinafter defined), payable in accordance with the terms of the Credit
Agreement.
 
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Second Amended and Restated
Credit Agreement dated of even date herewith, among Maker, the Lenders named
therein, and KeyBank, National Association, as Administrative Agent for itself
and the Lenders (as hereafter amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
 
Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time prior to the termination of the
Availability Period.  No Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Maximum Loan Available Amount.
 
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
 
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.  MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

 
D-1

--------------------------------------------------------------------------------

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
 
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement.  Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
 
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.



 
EDUCATION REALTY OPERATING
 
PARTNERSHIP, LP, a Delaware limited
 
partnership
     
By:
Education Realty OP GP, Inc.,
   
a Delaware corporation,
   
General Partner




 
By:
 

 
Name:
 

 
Title:
 


 
D-2

--------------------------------------------------------------------------------

 



 
EDR TALLAHASSEE LIMITED
   
PARTNERSHIP, a Delaware limited
   
partnership




 
By:
EDR Tallahassee, LLC,
   
a Delaware limited liability company,
its general partner




 
By:
EDR Tallahassee, Inc.,
   
a Delaware corporation, its
managing member




 
By:
   
Name:
 
Title:




 
EDR LAWRENCE LIMITED
   
PARTNERSHIP, a Delaware limited
   
partnership




 
By:
EDR Lawrence, LLC,
   
a Delaware limited liability company,
its general partner




 
By:
EDR Lawrence, Inc.,
   
a Delaware corporation, its
managing member




 
By:
   
Name:
 
Title:


 
D-3

--------------------------------------------------------------------------------

 



 
EDR OXFORD, LLC,
 
a Delaware limited liability company




 
By:
Education Realty Operating
   
Partnership, LP, a Delaware limited
   
partnership, its managing member




 
By:
Education Realty OP GP, Inc.,
   
a Delaware corporation, its
general partner




 
By:
   
Name:
 
Title:




 
EDR ATHENS I, LLC, a Delaware
 
limited liability company




 
By:
Education Realty Trust, LLC,
   
a Delaware limited partnership, its managing member




 
By:
Education Realty Operating
   
Partnership, LP, a Delaware
   
limited liability company, its
   
managing member




 
By:
Education Realty OP GP,
   
Inc., a Delaware corporation,
   
its general partner




 
By:
   
Name:


 
D-4

--------------------------------------------------------------------------------

 



 
Title:




 
EDR TALLAHASSEE I, LLC, a
 
Delaware limited liability company




 
By:
Education Realty Trust, LLC,
   
a Delaware limited liability company,
its managing member




 
By:
Education Realty Operating
   
Partnership, LP, a Delaware
   
limited partnership,
   
its managing member




 
By:
Education Realty OP GP, Inc.
   
a Delaware corporation, its
general partner




 
By:
   
Name:
 
Title:


 
D-5

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
EXHIBIT E


[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST


[Date]


KeyBank, National Association
as Administrative Agent
225 Franklin Street, 18th floor
Boston, Massachusetts 02110


Attn:  Mr. Christopher Neil


Re:
Education Realty Operating Partnership, LP

Borrowing Request


Dear Ladies and Gentlemen:


This Borrowing Request is made with reference to that certain Second Amended and
Restated Credit Agreement dated as of ________________, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Education Realty Operating Partnership, LP and certain of its Subsidiaries
(collectively, the “Borrower”), the financial institutions party thereto, as
lenders, and KeyBank, National Association, as Administrative Agent.  All
capitalized terms used in this Borrowing Request (including any attachments
hereto) and not otherwise defined in this Borrowing Request shall have the
meanings set forth for such terms in the Credit Agreement.  All Section
references herein shall refer to the Credit Agreement.  This request is made by
Education Realty Operating Partnership, LP on behalf of the Borrower.
 
The Borrower hereby requests [check as applicable] □ a conversion of an existing
Loan as provided below and/or □ an advance under the Credit Agreement, in the
amount of $____________ [minimum of $1,000,000.00 and in multiples of
$100,000.00].
 
1.
Aggregate Commitment
  $ __,000,000.00              
2.
Maximum Loan Available Amount
  $ _____________              
3.
The amount outstanding under the Revolving Loans and Swingline Loans
  $ _____________              
4.
LC Exposure
  $ _____________              
5.
Available amount (lesser of 1 or 2, minus 3, minus 4)
  $ _____________  


 
E-1

--------------------------------------------------------------------------------

 


6.
Less amount requested
  $ (____________ )             
7.
Amount remaining to be advanced
  $ _____________              
8.
Account for funding:
    _____________   



The advance or conversion is to be made as follows:
 
A.
ABR Borrowing.
               
 
1.    Amount of ABR Borrowing:
  $ _____________              
 
2.    Date of ABR Borrowing
    _____________               
B.
Eurodollar Borrowing:
                   
 
1.    Amount of Eurodollar Borrowing:
  $ _____________              
 
2.    Amount of conversion of existing Loan to Eurodollar Borrowing:
  $ _____________              
 
3.    Number of Eurodollar Borrowing(s) now in effect:
    _____________    
       [cannot exceed six (6)]
                   
 
4.     Date of Eurodollar Rate Borrowing or conversion:
    _____________              
 
5.    Interest Period:
    _____________              
 
6.    Expiration date of current Interest Period as to this conversion:
    _____________  



The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed,

 
E-2

--------------------------------------------------------------------------------

 

performed and fulfilled each and every one of its obligations under the Credit
Agreement as of the date hereof [except as follows: _______________]



 
Very truly yours,
     
EDUCATION REALTY OPERATING
PARTNERSHIP, LP
     
By:
EDUCATION REALTY OP GP,
   
INC., its General Partner




 
By:
 

 
Name:
 

 
Title:
 


 
E-3

--------------------------------------------------------------------------------

 


EXHIBIT F


JOINDER AGREEMENT


JOINDER AGREEMENT (the “Agreement”), dated as of__________, 20__, made by
____________________________ a ____________________ (the “New Borrower”) in
favor of KEYBANK, NATIONAL ASSOCIATION, as administrative agent for the lenders
party to the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, Education Realty Operating Partnership, LP, a Delaware limited
partnership, EDR Athens I, LLC, a Delaware limited liability company, EDR
Tallahassee I, LLC, a Delaware limited liability company, EDR Oxford, LLC, a
Delaware limited liability company, EDR Tallahassee Limited Partnership, a
Delaware limited partnership and EDR Lawrence Limited Partnership, a Delaware
limited partnership (collectively, the “Borrower”), certain lenders (the
“Lenders”), and the Administrative Agent are parties to a Second Amended and
Restated Credit Agreement dated as of ___________, 2009 (as amended, modified,
restated, or supplemented and in effect from time to time, the “Credit
Agreement”).
 
WHEREAS, the Credit Agreement requires that the owner of any Real Property
included in the Pool must join in and assume all obligations of the “Borrower”
under the Loan Documents, and the New Borrower is the owner of Real Property to
be included in the Pool.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Borrower hereby agrees as follows:
 
1.  The New Borrower hereby becomes a party to the Loan Documents as a Borrower
thereunder with the same force and effect as if originally named therein as a
Borrower and, without limiting the generality of the foregoing, hereby
irrevocably, absolutely, and unconditionally assumes and agrees to timely and
faithfully pay and perform all of the obligations of the Borrower under the Loan
Documents.
 
2.  The New Borrower hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.
 
3.  All capitalized terms not defined herein shall have the meaning ascribed to
them in the Credit Agreement.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 
F-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
 

 
By:
 

 
Name:
 

 
Title:
 


 
F-2

--------------------------------------------------------------------------------

 